Exhibit 10.1
EXECUTION COPY
THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT
Dated as of August 9, 2010
among
ITT CORPORATION
THE LENDERS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NY BRANCH
SOCIÉTÉ GÉNÉRALE
WELLS FARGO BANK, N.A.
BARCLAYS BANK PLC
THE ROYAL BANK OF SCOTLAND PLC and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE I
DEFINITIONS

         
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    19  
SECTION 1.03. Accounting Terms; GAAP
    19  
 
       
ARTICLE II
 
       
THE CREDITS
 
       
SECTION 2.01. Commitments
    19  
SECTION 2.02. Loans
    19  
SECTION 2.03. Competitive Bid Procedure
    21  
SECTION 2.04. Revolving Borrowing Procedure
    24  
SECTION 2.05. Letters of Credit
    24  
SECTION 2.06. Conversion and Continuation of Revolving Loans
    28  
SECTION 2.07. Fees
    29  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    31  
SECTION 2.09. Interest on Loans
    31  
SECTION 2.10. Default Interest
    32  
SECTION 2.11. Alternate Rate of Interest
    32  
SECTION 2.12. Termination, Reduction, Extension and Increase of Commitments
    32  
SECTION 2.13. Prepayment
    35  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    35  
SECTION 2.15. Change in Legality
    36  
SECTION 2.16. Indemnity
    37  
SECTION 2.17. Pro Rata Treatment
    38  
SECTION 2.18. Sharing of Setoffs
    38  
SECTION 2.19. Payments
    39  
SECTION 2.20. Taxes
    40  
SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances
    43  
SECTION 2.22. Defaulting Lenders
    44  
 
       
ARTICLE III
 
       
REPRESENTATIONS AND WARRANTIES
 
       
SECTION 3.01. Organization; Powers
    46  
SECTION 3.02. Authorization
    46  
SECTION 3.03. Enforceability
    46  
SECTION 3.04. Governmental Approvals
    46  

2



--------------------------------------------------------------------------------



 



         
SECTION 3.05. Financial Statements
    46  
SECTION 3.06. Litigation; Compliance with Laws
    47  
SECTION 3.07. Federal Reserve Regulations
    47  
SECTION 3.08. Investment Company Act
    47  
SECTION 3.09. Use of Proceeds
    47  
SECTION 3.10. Full Disclosure; No Material Misstatements
    47  
SECTION 3.11. Taxes
    48  
SECTION 3.12. Employee Pension Benefit Plans
    48  
SECTION 3.13. OFAC
    48  
 
       
ARTICLE IV
 
       
CONDITIONS OF LENDING
 
       
SECTION 4.01. All Extensions of Credit
    49  
SECTION 4.02. Effective Date
    49  
SECTION 4.03. First Borrowing by Each Borrowing Subsidiary
    50  
 
       
ARTICLE V
 
       
COVENANTS
 
       
SECTION 5.01. Existence
    51  
SECTION 5.02. Business and Properties
    51  
SECTION 5.03. Financial Statements, Reports, etc
    51  
SECTION 5.04. Insurance
    52  
SECTION 5.05. Obligations and Taxes
    52  
SECTION 5.06. Litigation and Other Notices
    53  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
    53  
SECTION 5.08. Use of Proceeds
    53  
SECTION 5.09. Consolidations, Mergers, and Sales of Assets
    53  
SECTION 5.10. Limitations on Liens
    53  
SECTION 5.11. Limitations on Sale and Leaseback Transactions
    56  
SECTION 5.12. Consolidated EBITDA to Consolidated Interest Expense
    56  
 
       
ARTICLE VI
 
       
EVENTS OF DEFAULT
 
       
ARTICLE VII
 
       
GUARANTEE
 
       
ARTICLE VIII
 
       
THE ADMINISTRATIVE AGENT

3



--------------------------------------------------------------------------------



 



         
ARTICLE IX
 
       
MISCELLANEOUS
 
       
SECTION 9.01. Notices
    62  
SECTION 9.02. Survival of Agreement
    63  
SECTION 9.03. Binding Effect
    63  
SECTION 9.04. Successors and Assigns
    63  
SECTION 9.05. Expenses; Indemnity
    67  
SECTION 9.06. APPLICABLE LAW
    68  
SECTION 9.07. Waivers; Amendment
    68  
SECTION 9.08. Entire Agreement
    69  
SECTION 9.09. Severability
    69  
SECTION 9.10. Counterparts
    69  
SECTION 9.11. Headings
    69  
SECTION 9.12. Right of Setoff
    69  
SECTION 9.13. JURISDICTION; CONSENT TO SERVICE OF PROCESS
    69  
SECTION 9.14. WAIVER OF JURY TRIAL
    70  
SECTION 9.15. Addition of Borrowing Subsidiaries
    70  
SECTION 9.16. Conversion of Currencies
    71  
SECTION 9.17. USA PATRIOT Act
    71  
 
       
EXHIBITS AND SCHEDULES
 
       
Exhibit A-1       Form of Competitive Bid Request
       
Exhibit A-2       Form of Notice of Competitive Bid Request
       
Exhibit A-3       Form of Competitive Bid
       
Exhibit A-4       Form of Competitive Bid Accept/Reject Letter
       
Exhibit A-5       Form of Revolving Borrowing Request
       
Exhibit B          Form of Assignment and Assumption
       
Exhibit C          Form of Opinion of Counsel for ITT Corporation
       
Exhibit D          Form of Borrowing Subsidiary Agreement
       
Exhibit E          Form of Issuing Bank Agreement
       
Exhibit F          Form of Note
       
Exhibit G          Form of US Tax Certificate
       
 
       
Schedule 2.01 Commitments
       
Schedule 5.10 Existing Liens
       

4



--------------------------------------------------------------------------------



 



     THREE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (as
it may be amended, supplemented or otherwise modified, the “Agreement”) dated as
of August 9, 2010, among ITT CORPORATION, an Indiana corporation (the
“Company”), each Borrowing Subsidiary party hereto, the lenders listed in
Schedule 2.01 (together with their successors and permitted assigns, the
“Lenders”), JPMORGAN CHASE BANK, N.A., a New York State banking organization, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and CITIGROUP GLOBAL MARKETS INC., as Syndication Agent for the Lenders.
          The Lenders have been requested to extend credit to the Borrowers
(such term and each other capitalized term used but not otherwise defined herein
having the meaning assigned to it in Article I) to enable them to borrow on a
standby revolving credit basis on and after the date hereof and at any time and
from time to time prior to the Maturity Date a principal amount not in excess of
$1,500,000,000 at any time outstanding. The Lenders have also been requested to
provide procedures pursuant to which the Borrowers may invite the Lenders to bid
on an uncommitted basis on short-term borrowings by the Borrowers and issuances
of letters of credit for the Borrowers. The proceeds of such borrowings are to
be used for working capital and other general corporate purposes (including,
without limitation, commercial paper backup), and to repay any amounts
outstanding under the Existing Credit Agreement. The letters of credit shall
support payment obligations incurred in the ordinary course of business by the
Borrowers. The Lenders are willing to extend credit on the terms and subject to
the conditions herein set forth.
          Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any ABR Revolving Loan.
          “ABR Revolving Borrowing” shall mean a Revolving Borrowing comprised
of ABR Loans.
          “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Accession Agreement” shall have the meaning assigned to such term in
Section 2.12(e).

 



--------------------------------------------------------------------------------



 



          “Administrative Fees” shall have the meaning assigned to such term in
Section 2.07(b).
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
(including any notional Eurocurrency Borrowing of one month referred to in the
definition of the term “Alternate Base Rate”) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form supplied by the Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly or indirectly controls or is controlled by or is
under common control with the Person specified.
          “Aggregate Credit Exposure” shall mean the aggregate amount of all the
Lenders’ Credit Exposures.
          “Agreement Currency” shall have the meaning assigned to such term in
Section 9.16(b).
          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate (which, for
the avoidance of doubt, shall not include the Applicable Percentage with respect
to Eurocurrency Loans) on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1%. For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective. “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
released on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so released for any day which is a Business Day,
the arithmetic average (rounded upwards to the next 1/100th of 1%), as
determined by the Administrative Agent, of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate,
respectively.

2



--------------------------------------------------------------------------------



 



          “Applicable Percentage” shall mean on any date, with respect to
Eurocurrency Loans, ABR Loans, the Facility Fee or the L/C Participation Fee, as
the case may be, the applicable percentage set forth below under the caption
“Eurocurrency Spread,” “Alternate Base Rate Spread”, “Facility Fee Percentage”
or “L/C Participation Fee Percentage,” as the case may be, based upon the
Ratings in effect on such date:

                                      Eurocurrency     Alternate Base Rate    
Facility Fee     L/C Participation       Spread     Spread     Percentage    
Fee Percentage  
Category 1
                               
 
                               
A2 or higher by Moody’s;
    1.350 %     0.350 %     0.150 %     1.350 %
A or higher by S&P;

A or higher by Fitch
                               
 
                               
Category 2
                               
 
                               
A3 by Moody’s;
    1.575 %     0.575 %     0.175 %     1.575 %
A- by S&P;

A- by Fitch
                               
 
                               
Category 3
                               
 
                               
Baa1 by Moody’s;
    1.775 %     0.775 %     0.225 %     1.775 %
BBB+ by S&P;

BBB+ by Fitch
                               
 
                               
Category 4
                               
 
                               
Baa2 by Moody’s;
    1.925 %     0.925 %     0.325 %     1.925 %
BBB by S&P;

BBB by Fitch
                               
 
                               
Category 5
                               
 
                               
Baa3 by Moody’s;
    2.050 %     1.050 %     0.450 %     2.050 %
BBB- by S&P;

BBB- by Fitch
                               
 
                               
Category 6
                               
 
                               
Lower than Baa3 by Moody’s;
    2.200 %     1.200 %     0.550 %     2.200 %
Lower than BBB- by S&P;

Lower than BBB- by Fitch
                               
 
                               

For purposes of the foregoing: (i) if any Rating Agency shall merge with or into
or be acquired by another Rating Agency, or shall cease to be in the business of
rating corporate debt obligations, or shall otherwise cease to have a Rating in
effect notwithstanding the Company’s use of commercially reasonable efforts to
cause such a Rating to be maintained in effect, then the Eurocurrency Spread,
Alternate Base Rate Spread, Facility Fee Percentage and L/C Participation Fee
Percentage shall be determined by reference to the Rating or Ratings remaining
available or deemed to be available as provided below; (ii) if any Rating Agency
shall not have a Rating in effect for a reason other than one of the reasons set
forth in the preceding clause (i), such Rating Agency shall be deemed to have a
Rating available and such Rating shall be deemed to be in Category 6; (iii) if
the Ratings available or deemed to be available shall fall in different
Categories, then (A) if Ratings are available or deemed to be available from all
three Rating Agencies, the Eurocurrency Spread, Alternate Base Rate Spread,
Facility Fee Percentage and L/C Participation Fee Percentage shall be determined
by reference to the

3



--------------------------------------------------------------------------------



 



highest Category achieved or exceeded by at least two of the three Ratings,
(B) if Ratings are available or deemed to be available from only two Rating
Agencies, the Eurocurrency Spread, Alternate Base Rate Spread, Facility Fee
Percentage and L/C Participation Fee Percentage shall be determined by reference
to the higher of the two Ratings or, if the Ratings differ by more than one
Category, the Category one level below that corresponding to the higher of the
two Ratings and (C) if a Rating is available or deemed to be available from only
one Rating Agency, the Eurocurrency Spread, Alternate Base Rate Spread, Facility
Fee Percentage and L/C Participation Fee Percentage shall be determined by
reference to that Rating; and (iv) if any Rating shall be changed (other than as
a result of a change in the rating system of the applicable Rating Agency), such
change shall be effective as of the date on which it is first announced by the
Rating Agency making such change. Each change in the Applicable Percentage shall
apply to all outstanding Eurocurrency Loans and ABR Loans and to L/C
Participation Fees and Facility Fees accruing during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of any Rating
Agency shall change, the parties hereto shall negotiate in good faith to amend
the references to specific ratings in this definition to reflect such changed
rating system and, pending the effectiveness of any such amendment, the
Applicable Percentage shall be determined by reference to the Rating most
recently in effect from such Rating Agency prior to such change.
          “Applicable Share” of any Lender at any time shall mean the percentage
of the Total Commitment represented by such Lender’s Commitment; provided that
in the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Share” shall mean the percentage of the Total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments shall be terminated pursuant to Article VI, the Applicable Shares of
the Lenders shall, subject only to assignments pursuant to Section 9.04, be
based upon the Commitments in effect immediately prior to such termination.
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” shall mean an Assignment and Assumption
entered into by a Lender and an assignee in the form of Exhibit B.
          “Bankruptcy Event” shall mean, with respect to any Person, that such
Person becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or in the good faith judgment of
the Administrative Agent has consented to, approved of, or acquiesced in any
such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest or the acquisition of any
ownership interest in, or the exercise of control over, such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the

4



--------------------------------------------------------------------------------



 



jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm its obligations hereunder.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Board of Directors” shall mean the Board of Directors of a Borrower
or any duly authorized committee thereof.
          “Borrower” shall mean the Company or any Borrowing Subsidiary.
          “Borrowing” shall mean a group of Loans of a single Type made by the
Lenders (or, in the case of a Competitive Borrowing, by the Lender or Lenders
whose Competitive Bids have been accepted pursuant to Section 2.03) on a single
date and as to which a single Interest Period is in effect.
          “Borrowing Date” shall mean any date on which a Borrowing is made or a
Letter of Credit issued hereunder.
          “Borrowing Subsidiary” shall mean any Subsidiary which shall have
executed and delivered to the Administrative Agent for distribution to each
Lender a Borrowing Subsidiary Agreement.
          “Borrowing Subsidiary Agreement” shall mean an agreement, in the form
of Exhibit D hereto, duly executed by the Company and a Subsidiary.
          “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, and, when used in connection with
determining any date on which any amount is to be paid or made available in a
Non-US Currency, the term “Business Day” shall also exclude any day on which
commercial banks and foreign exchange markets are not open for business in the
principal financial center in the country of such Non-US Currency or Frankfurt,
Germany if such Non-US Currency is Euro.
          “Capitalized Lease-Back Obligation” shall mean with respect to a
Principal Property, at any date as of which the same is to be determined, the
total net rental obligations of the Company or a Restricted Subsidiary under a
lease of such Principal Property, entered into as part of an arrangement to
which the provisions of Section 5.11 are applicable (or would have been
applicable had such Restricted Subsidiary been a Restricted Subsidiary at the
time it entered into such lease), discounted to the date of computation at the
rate of interest per annum implicit in the lease (determined in accordance with
GAAP). The amount of the net rental obligation for any calendar year under any
lease shall be the sum of the rental and other payments required to be paid in
such calendar year by the lessee thereunder, not including, however, any amounts
required to be paid by such lessee (whether or not therein designated as rental
or

5



--------------------------------------------------------------------------------



 



additional rental) on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges.
          A “Change in Control” shall be deemed to have occurred if (a) any
Person or group of Persons shall have acquired beneficial ownership of more than
30% of the outstanding Voting Shares of the Company (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder), or (b) during any period of 12 consecutive months,
commencing after the Effective Date, individuals who on the first day of such
period were directors of the Company (together with any replacement or
additional directors who were nominated or elected by a majority of directors
then in office) cease to constitute a majority of the Board of Directors of the
Company.
          “Code” shall mean the Internal Revenue Code of 1986, as the same may
be amended from time to time, and the Treasury regulations promulgated
thereunder.
          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender hereunder as set forth as of the Effective Date in Schedule 2.01
under the heading “Commitment” or in an Assignment and Assumption delivered by
such Lender under Section 9.04 as such Lender’s Commitment may be permanently
terminated or reduced from time to time pursuant to Section 2.12 or pursuant to
one or more assignments under Section 9.04. The Commitment of each Lender shall
automatically and permanently terminate on the Maturity Date if not terminated
earlier pursuant to the terms hereof.
          “Competitive Bid” shall mean an offer by a Lender to make a
Competitive Loan pursuant to Section 2.03.
          “Competitive Bid Accept/Reject Letter” shall mean a notification made
by a Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.
          “Competitive Bid Rate” shall mean, as to any Competitive Bid, (i) in
the case of a Eurocurrency Loan, the Margin, and (ii) in the case of a Fixed
Rate Loan, the fixed rate of interest offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” shall mean a request made pursuant to
Section 2.03(a) in the form of Exhibit A-1.
          “Competitive Borrowing” shall mean a Borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted under the bidding
procedure described in Section 2.03.
          “Competitive Loan” shall mean a Loan made pursuant to the bidding
procedure described in Section 2.03. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan and will be denominated in
either Dollars or a Non-US Currency.

6



--------------------------------------------------------------------------------



 



          “Competitive Loan Exposure” shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate principal amount of all outstanding
Competitive Loans denominated in Dollars made by such Lender and (b) the sum of
the Dollar Equivalents of the principal amounts of all outstanding Competitive
Loans denominated in Non-US Currencies made by such Lender, determined on the
basis of the applicable Exchange Rates in effect on the respective dates of the
Competitive Bid Requests pursuant to which such Competitive Loans were made.
          “Consenting Lender” shall have the meaning assigned to such term in
Section 2.12(d).
          “Consolidated EBITDA” shall mean, for any period, (a) Consolidated Net
Income for such period, plus (b) provisions for taxes based on income during
such period, plus (c) Consolidated Interest Expense for such period, plus
(d) total depreciation expense for such period, plus (e) total amortization
expense for such period, plus (f) restructuring charges recorded during such
period minus (g) cash expenditures during such period that are applied against
restructuring charges recorded during such period or any prior period, all of
the foregoing as determined on a consolidated basis for the Company and the
Subsidiaries in accordance with GAAP; provided that there shall be excluded from
such calculation the net gains or losses associated with the sale of any asset
not in the ordinary course of business.
          “Consolidated Interest Expense” shall mean, for any period, the gross
interest expense of the Company and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP.
          “Consolidated Net Income” shall mean, for any period, net income or
loss of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Net Tangible Assets” shall mean the total of all assets
appearing on a consolidated balance sheet of the Company and its Restricted
Subsidiaries, prepared in accordance with GAAP (and as of a date not more than
90 days prior to the date as of which Consolidated Net Tangible Assets are to be
determined), less the sum of the following items as shown on said consolidated
balance sheet:
     (i) the book amount of all segregated intangible assets, including such
items as good will, trademarks, trademark rights, trade names, trade name
rights, copyrights, patents, patent rights and licenses and unamortized debt
discount and expense less unamortized debt premium;
     (ii) all depreciation, valuation and other reserves;
     (iii) current liabilities;
     (iv) any minority interest in the shares of stock (other than Preferred
Stock) and surplus of Restricted Subsidiaries of the Company;

7



--------------------------------------------------------------------------------



 



     (v) the investment of the Company and its Restricted Subsidiaries in any
Unrestricted Subsidiary of the Company;
     (vi) the total indebtedness of the Company and its Restricted Subsidiaries
incurred in any manner to finance or recover the cost to the Company or any
Restricted Subsidiary of any physical property, real or personal, which prior to
or simultaneously with the creation of such indebtedness shall have been leased
by the Company or a Restricted Subsidiary to the United States of America or a
department or agency thereof at an aggregate rental, payable during that portion
of the initial term of such lease (without giving effect to any options of
renewal or extension) which shall be unexpired at the date of the creation of
such indebtedness, sufficient (taken together with any amounts required to be
paid by the lessee to the lessor upon any termination of such lease) to pay in
full at the stated maturity date or dates thereof the principal of and the
interest on such indebtedness;
     (vii) deferred income and deferred liabilities; and
     (viii) other items deductible under GAAP.
          “Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Loans of such Lender, plus the aggregate amount at such time of such
Lender’s L/C Exposure.
          “Credit Party” shall mean the Administrative Agent, the Issuing Bank
or any Lender.
          “Declining Lender” shall have the meaning assigned to such term in
Section 2.12(d).
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or, in the case of clause (iii), such payment is the subject of a
good faith dispute, (b) has notified the Company, any other Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent made in good faith
to provide a

8



--------------------------------------------------------------------------------



 



certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, unless such Lender has
notified the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
          “Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in any Non-US Currency, the equivalent in Dollars of such
amount, determined using the Exchange Rate with respect to such Non-US Currency
on such date.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Effective Date” shall mean the first date on or after August 9, 2010,
on which the conditions set forth in Section 4.02 are satisfied.
          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, a
natural person, the Company or any Affiliate of the Company.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan other than events for which the 30 days’ notice period has been waived;
(b) a failure by any Plan to meet the minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each instance, whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Company or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Company
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, that Withdrawal Liability is being imposed or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA

9



--------------------------------------------------------------------------------



 



or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA); or (g) the occurrence of a “prohibited
transaction” with respect to which the Company or any of its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code), or with
respect to which the Company or any such Subsidiary could otherwise be liable.
          “Euro” shall mean the lawful currency of the member states of the
European Union that have adopted a single currency in accordance with applicable
law or treaty.
          “Eurocurrency Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.
          “Eurocurrency Competitive Borrowing” shall mean a Competitive
Borrowing comprised of Eurocurrency Loans.
          “Eurocurrency Competitive Loan” shall mean any Competitive Loan
bearing interest at a rate determined by reference to the LIBO Rate in
accordance with the provisions of Article II.
          “Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or
Eurocurrency Revolving Loan.
          “Eurocurrency Revolving Borrowing” shall mean a Revolving Borrowing
comprised of Eurocurrency Loans.
          “Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Article VI.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Exchange Rate” shall mean, with respect to any Non-US Currency on a
particular date, the rate at which such Non-US Currency may be exchanged into
Dollars, as set forth on such date on the applicable Reuters currency page. In
the event that such rate does not appear on any Reuters currency page, the
Exchange Rate with respect to such Non-US Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such Exchange Rate shall instead be the
Administrative Agent’s spot rate of exchange in the London interbank market at
or about 10:00 a.m., London time, on such date for the purchase of Dollars with
such Non-US Currency, for delivery two Business Days later; provided, however,
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent may use any reasonable method it deems
applicable to determine such rate, and such determination shall be conclusive
absent manifest error.

10



--------------------------------------------------------------------------------



 



          “Excluded Taxes” means, with respect to any Recipient (including any
assignee of or successor to a Recipient and any Participant) and any other
recipient of any payment to be made by or on account of any obligation of a
Borrower under this Agreement or any Loan Documents: (a) income or franchise
Taxes imposed on (or measured by) net income or gain (however denominated) by
the United States of America, or by the jurisdiction under the laws of which
such Recipient (including any assignee of or successor to such Recipient and any
Participant or other recipient) is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction, (c) any backup withholding
Tax imposed by the United States of America or any similar Taxes imposed by any
other jurisdiction, (d) in the case of a Non-US Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.21(b)), any US Federal
withholding Taxes resulting from any law in effect on the date such Non-US
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-US Lender’s failure to comply with Section 2.20(f)
(including as a result of any inaccurate or incomplete documentation), except to
the extent that such Non-US Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding Taxes
pursuant to Section 2.20(a), and (e) any Taxes imposed with respect to the
requirements of FATCA.
          “Existing Credit Agreement” shall mean the Five-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of November 10, 2005,
among the Company, certain lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent.
          “FATCA” means Sections 1471 through 1474 of the Code (including any
regulations that are issued thereunder) and any official governmental
interpretations thereof.
          “Existing Maturity Date” shall have the meaning assigned to such term
in Section 2.12(d).
          “Facility Fee” shall have the meaning assigned to such term in
Section 2.07(a).
          “Fair Value”, when used with respect to property, shall mean the fair
value as determined in good faith by the board of directors of the Company.
          “Fees” shall mean the Facility Fee, the Administrative Fees, the L/C
Participation Fees and the Issuing Bank Fees.
          “Financial Officer” of any Person shall mean the chief financial
officer, principal accounting officer, controller, assistant controller,
treasurer, associate or assistant treasurer or director of treasury services of
such Person.
          “Fitch” shall mean Fitch Ratings, a wholly owned subsidiary of
Fimilac, S.A, or any of its successors.

11



--------------------------------------------------------------------------------



 



          “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.
          “Fixed Rate Loan” shall mean any Competitive Loan bearing interest at
a fixed percentage rate per annum (the “Fixed Rate”) (expressed in the form of a
decimal to no more than four decimal places) specified by the Lender making such
Loan in its Competitive Bid.
          “GAAP” shall mean United States generally accepted accounting
principles, applied on a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Guaranteed Obligations” shall mean the principal of and interest on
the Loans made to, and all other obligations, monetary or otherwise (including
fee and reimbursement obligations in respect of Letters of Credit) of, the
Borrowing Subsidiaries under any Loan Document.
          “Increasing Lender” shall have the meaning assigned to such term in
Section 2.12(e).
          “Indebtedness” of any Person shall mean all indebtedness representing
money borrowed or the deferred purchase price of property (other than trade
accounts payable) or any capitalized lease obligation, which in any case is
created, assumed, incurred or guaranteed in any manner by such Person or for
which such Person is responsible or liable (whether by agreement to purchase
indebtedness of, or to supply funds to or invest in, others or otherwise). For
the avoidance of doubt, the term Indebtedness shall not include obligations
under any swap or hedging agreements entered into by any Person.
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by a Borrower under this
Agreement and (b) Other Taxes.
          “Interest Payment Date” shall mean (a) with respect to any Loan, the
last day of each Interest Period applicable thereto, and (b) with respect to a
Eurocurrency Loan with an Interest Period of more than three months’ duration or
a Fixed Rate Loan with an Interest Period of more than 90 days’ duration, each
day that would have been an Interest Payment Date for such Loan had successive
Interest Periods of three months’ duration or 90 days’ duration, as the case may
be, been applicable to such Loan and, in addition, the date of any prepayment of
each Loan or conversion of such Loan to a Loan of a different Type.
          “Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter, as the

12



--------------------------------------------------------------------------------



 



applicable Borrower may elect, (b) as to any ABR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, (ii) the Maturity Date, and (iii) the date such
Borrowing is converted to a Borrowing of a different Type in accordance with
Section 2.06 or repaid or prepaid in accordance with Section 2.08 or
Section 2.13, and (c) as to any Fixed Rate Borrowing, the period commencing on
the date of such Borrowing and ending on the date specified in the Competitive
Bids in which the offers to make the Fixed Rate Loans comprising such Borrowing
were extended, which shall not be earlier than seven days after the date of such
Borrowing or later than 360 days after the date of such Borrowing; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of Eurocurrency Loans only, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.
          “IRS” means the United States Internal Revenue Service.
          “Issuing Bank” shall mean any of the Administrative Agent, Citibank
N.A. and any other Lender that may become an Issuing Bank pursuant to
Section 2.05(i) or 2.05(j).
          “Issuing Bank Agreement” shall mean an agreement in substantially the
form of Exhibit E.
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.07(c).
          “Judgment Currency” shall have the meaning assigned to such term in
Section 9.16(b).
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall mean
its Applicable Share of the aggregate L/C Exposure at such time.
          “L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.07(c).
          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

13



--------------------------------------------------------------------------------



 



          “Lender Parent” shall mean, with respect to any Lender, any Person as
to which such Lender is, directly or indirectly, a subsidiary.
          “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
          “Lien” shall mean, with respect to any property or asset, any
mortgage, deed of trust, lien, pledge, security interest, charge or other
encumbrance on, of, or in such property or asset.
          “Loan” shall mean a Competitive Loan or a Revolving Loan, whether made
as a Eurocurrency Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Borrowing Subsidiary Agreements, any Issuing Bank Agreements, and promissory
notes, if any, issued pursuant to Section 9.04(i).
          “Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from the LIBO Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
          “Margin Regulations” shall mean Regulations T, U and X of the Board as
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.
          “Margin Stock” shall have the meaning given such term under
Regulation U of the Board.
          “Material Adverse Effect” shall mean an event or condition that has
resulted in a material adverse effect on (a) the business, assets, liabilities,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole, (b) the ability of any Borrower to perform any of its material
obligations under any Loan Document or (c) the enforceability of the Lenders’
rights under any Loan Document.

14



--------------------------------------------------------------------------------



 



          “Maturity Date” shall mean the third anniversary of the date hereof,
as may be extended pursuant to Section 2.12(d).
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any of its
successors.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-US Currency” shall mean any currency other than Dollars that is
freely transferable and convertible into Dollars in the London market and as to
which an Exchange Rate and LIBO Rates may be determined.
          “Non-US Currency Loan” shall mean any Competitive Loan denominated in
a currency other than Dollars.
          “Non-US Lender” means a Lender that is not a US Person.
          “Notice of Competitive Bid Request” shall mean a notification made
pursuant to Section 2.03(a) in the form of Exhibit A-2.
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes (other than
Excluded Taxes) that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the registration,
receipt or perfection of a security interest under this Agreement or any other
Loan Document.
          “Participant” shall have the meaning assigned to such term in
Section 9.04(f).
          “Participant Register” has the meaning assigned to such term in
Section 9.04(f).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
          “Person” shall mean any natural person, corporation, limited liability
company, business trust, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA sponsored, maintained or
contributed to by the Company or any ERISA Affiliate.
          “Preferred Stock” shall mean any capital stock entitled by its terms
to a preference (a) as to dividends or (b) upon a distribution of assets.
          “Principal Property” shall mean any single manufacturing or processing
facility owned by the Company or any Restricted Subsidiary having a gross book
value in

15



--------------------------------------------------------------------------------



 



excess of the greater of (i) 5% of Consolidated Net Tangible Assets and (ii)
$40,000,000, except any such facility or portion thereof which the board of
directors of the Company by resolution declares is not of material importance to
the total business conducted by the Company and its Restricted Subsidiaries as
an entirety.
          “Rating Agencies” shall mean Moody’s, S&P and Fitch.
          “Ratings” shall mean the ratings from time to time established by the
Rating Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.
          “Recipient” means, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) the Issuing Bank.
          “Register” shall have the meaning given such term in Section 9.04(d).
          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414).
          “Required Lenders” shall mean, at any time, Lenders having Commitments
representing more than 50% of the Total Commitment or, for purposes of
acceleration pursuant to Article VI, Lenders holding Credit Exposures
representing more than 50% of the Aggregate Credit Exposure.
          “Responsible Officer” of any Person shall mean any executive officer
or Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
          “Restricted Subsidiary” shall mean any Subsidiary other than an
Unrestricted Subsidiary.
          “Revolving Borrowing” shall mean a Borrowing consisting of
simultaneous Revolving Loans from each of the Lenders.
          “Revolving Borrowing Request” shall mean a request made pursuant to
Section 2.04 in the form of Exhibit A-5.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender.
          “Revolving Loans” shall mean the revolving loans made pursuant to
Section 2.01 and 2.04. Each Revolving Loan shall be in Dollars and shall be a
Eurocurrency Revolving Loan or an ABR Loan.

16



--------------------------------------------------------------------------------



 



          “S&P” shall mean Standard and Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or any of its successors.
          “SEC” shall mean the Securities and Exchange Commission.
          “Significant Subsidiary” shall mean, at any time, each Borrower and
each subsidiary accounting for more than 5% of the consolidated revenues of the
Company for the period of four fiscal quarters most recently ended or more than
5% of the consolidated total assets of the Company at the end of such period;
provided that if at any time all Subsidiaries that are not Significant
Subsidiaries shall account for more than 10% of the consolidated revenues of the
Company for the period of four fiscal quarters most recently ended or more than
10% of the consolidated total assets of the Company at the end of such period,
the Company shall designate sufficient Subsidiaries as “Significant
Subsidiaries” to eliminate such excess (or if the Company shall have failed to
designate such Subsidiaries within 10 Business Days, Subsidiaries shall
automatically be deemed designated as Significant Subsidiaries in descending
order based on the amounts of their contributions to consolidated total assets
until such excess shall have been eliminated), and the Subsidiaries so
designated or deemed designated shall for all purposes of this Agreement
constitute Significant Subsidiaries.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
          “subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, association or other business entity of which securities or
other ownership interests representing more than 50% of the ordinary voting
power are, at the time as of which any determination is being made, owned or
controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
          “Subsidiary” shall mean a subsidiary of the Company.
          “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Total Commitment” shall mean, at any time, the aggregate amount of
Commitments of all the Lenders, as in effect at such time.

17



--------------------------------------------------------------------------------



 



          “Transactions” shall have the meaning assigned to such term in
Section 3.02.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO
Rate, the Alternate Base Rate, the Competitive Bid Rate and the Fixed Rate.
          “Unrestricted Subsidiary” shall mean (a) any Subsidiary which has been
designated an Unrestricted Subsidiary by resolution of the board of directors of
the Company (which resolution has been communicated in a notice delivered by the
Company to the Administrative Agent for distribution to the Lenders) as an
Unrestricted Subsidiary, other than any such Subsidiary as to which such a
designation has been rescinded by resolution of said board of directors and not
thereafter, or after some subsequent such rescission, restored by resolution of
said board, or (b) any Subsidiary 50% or less of the Voting Shares of which is
owned directly by the Company and/or one or more Restricted Subsidiaries. A
Subsidiary may not be designated as (or otherwise permitted to become) an
Unrestricted Subsidiary unless, immediately after such Subsidiary becomes an
Unrestricted Subsidiary, such Subsidiary would not own any capital stock of, or
hold any indebtedness of, any Restricted Subsidiary. A designation as an
Unrestricted Subsidiary may not be rescinded (or an Unrestricted Subsidiary
otherwise permitted to become a Restricted Subsidiary) unless such Subsidiary
(i) is not a party to any lease which it would have been prohibited by this
Agreement from entering into had it been a Restricted Subsidiary at the time it
entered into such lease, unless (x) such Subsidiary had not been a Restricted
Subsidiary prior to its entering into such lease, or (y) the property subject to
such lease shall be owned by the Company and/or one or more Subsidiaries, or
(z) such Subsidiary would not be prohibited by this Agreement from entering into
such lease immediately after it becomes a Restricted Subsidiary, and (ii) does
not have outstanding upon any of its property any mortgage, pledge or other lien
which it would be prohibited by this Agreement from creating, suffering to be
created, or assuming, immediately after it becomes a Restricted Subsidiary.
          “USA PATRIOT Act” shall have the meaning assigned to such term in
Section 3.13.
          “US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “US Tax Certificate” has the meaning assigned to such term in
Section 2.20(f)(ii)(D)(2).
          “Voting Shares” shall mean, as to a particular corporation or other
Person, outstanding shares of stock or other equity interests of any class of
such Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or interests entitled so to vote or participate only upon the
happening of some contingency.

18



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means a Borrower and the Administrative Agent.
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.
          SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that for purposes of determining compliance with any covenant set forth
in Article V, such terms shall be construed in accordance with GAAP as in effect
on the date hereof applied on a basis consistent with the application used in
preparing the Company’s audited financial statements referred to in
Section 3.05; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans in Dollars to the
Borrowers, at any time and from time to time on and after the date hereof and
until the earlier of the Maturity Date and the termination of the Commitment of
such Lender, in an amount that will not result in (a) the sum of the Revolving
Credit Exposure and the L/C Exposure of such Lender exceeding such Lender’s
Commitment or (b) the Aggregate Credit Exposure exceeding the Total Commitment
then in effect. Within the foregoing limits, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans hereunder, on and after the Effective Date
and prior to the Maturity Date, subject to the terms, conditions and limitations
set forth herein.
          SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of
a Borrowing consisting of Revolving Loans made by the Lenders ratably in

19



--------------------------------------------------------------------------------



 



accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Competitive Loan shall
be made in accordance with the procedures set forth in Section 2.03. The Loans
comprising any Borrowing shall be (i) in the case of Competitive Loans, in an
aggregate principal amount which is permitted under Section 2.03, and (ii) in
the case of Revolving Loans, in an aggregate principal amount which is an
integral multiple of $5,000,000 and not less than $20,000,000 (or an aggregate
principal amount equal to the remaining balance of the Commitments).
          (b) Each Competitive Borrowing shall be comprised entirely of
Eurocurrency Competitive Loans or Fixed Rate Loans, and each Revolving Borrowing
shall be comprised entirely of Eurocurrency Revolving Loans or ABR Loans, as the
applicable Borrower may request pursuant to Section 2.03 or 2.04, as applicable.
Each Lender may at its option make any Loan by causing any domestic or foreign
branch, agency or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement and
such branch, agency or Affiliate shall, to the extent of any such loans made by
it, have all the rights of such Lender hereunder. Borrowings of more than one
Type may be outstanding at the same time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.
          (c) Subject to Section 2.06 and, in the case of any Borrowing
denominated in a Non-US Currency, to any alternative procedures that the
applicable Borrower, the applicable Lenders and the Administrative Agent may
agree upon, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 12:00 noon, New York
City time, and the Administrative Agent shall by 2:00 p.m., New York City time,
credit the amounts so received to the account or accounts specified from time to
time in one or more notices delivered by the Company to the Administrative Agent
or, if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, forthwith return the amounts so
received to the respective Lenders. Competitive Loans shall be made by the
Lender or Lenders whose Competitive Bids therefor are accepted pursuant to
Section 2.03 in the amounts so accepted. Revolving Loans shall be made by the
Lenders pro rata in accordance with their Applicable Shares. Unless the
Administrative Agent shall have received notice from a Lender prior to the date
(or, in the case of ABR Borrowings, on the date) of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this paragraph (c) and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount in the required currency. If and to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and such Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount

20



--------------------------------------------------------------------------------



 



together with interest thereon in such currency, for each day from the date such
amount is made available to such Borrower until the date such amount is repaid
to the Administrative Agent at (i) in the case of such Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Lender, a rate determined by the Administrative Agent to
represent its cost of overnight funds. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
          (d) If any Issuing Bank shall not have received from a Borrower the
payment required to be made by Section 2.05(e) within the time period set forth
in Section 2.05(e), such Issuing Bank will promptly notify the Administrative
Agent of the L/C Disbursement and the Administrative Agent will promptly notify
each Lender of such L/C Disbursement and its Applicable Share thereof. Each
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Lender shall have received such notice later than 12:00 (noon), New
York City time, on any day, not later than 10:00 a.m., New York City time, on
the immediately following Business Day), an amount equal to such Lender’s
Applicable Share of such L/C Disbursement plus any interim interest accrued
thereon pursuant to Section 2.05(h) (it being understood that such amount shall
be deemed to constitute an ABR Loan of such Lender and shall bear interest as
provided herein), and the Administrative Agent will promptly pay to the Issuing
Bank any amounts so received by it from the Lenders. The Administrative Agent
will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.05(e) prior to the time that any Lender makes any
payment pursuant to this paragraph; any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Lenders that shall have made such payments and to the Issuing Bank,
as their interests may appear. If any Lender shall not have made its Applicable
Share of such L/C Disbursement available to the Administrative Agent as provided
above, such Lender and the Borrowers severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent at (i) in the case of the Borrowers, a rate
per annum equal to the interest rate applicable to Loans pursuant to
Section 2.09, and (ii) in the case of such Lender, for the first such day, the
Federal Funds Effective Rate, and for each day thereafter, the Alternate Base
Rate.
          SECTION 2.03. Competitive Bid Procedure. (a) In order to request
Competitive Bids, a Borrower shall hand deliver or telecopy to the
Administrative Agent a duly completed Competitive Bid Request in the form of
Exhibit A-1 hereto, to be received by the Administrative Agent (i) in the case
of a Eurocurrency Competitive Loan, not later than 10:00 a.m., New York City
time, (A) four Business Days before a proposed Competitive Borrowing in the case
of a Competitive Borrowing denominated in Dollars and (B) five Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in a Non-US Currency and (ii) in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., New York City time, (A) one Business Day before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in Dollars and (B) two Business Days before a proposed Competitive

21



--------------------------------------------------------------------------------



 



Borrowing in the case of a Competitive Borrowing denominated in a Non-US
Currency. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit A-1 may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection by telecopy. Each Competitive Bid Request shall refer
to this Agreement and specify (A) whether the Borrowing then being requested is
to be a Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) the currency of the requested
Borrowing (which shall be Dollars or a Non-US Currency), (D) the aggregate
principal amount of the requested Borrowing (which shall be an integral multiple
of 1,000,000 units of the applicable currency with a Dollar Equivalent on the
date of the applicable Competitive Bid Request of at least $10,000,000), and
(E) the Interest Period with respect thereto (which may not end after the
Maturity Date). Promptly after its receipt of a Competitive Bid Request that is
not rejected as aforesaid, the Administrative Agent shall telecopy to the
Lenders a Notice of Competitive Bid Request inviting the Lenders to bid, on the
terms and conditions of this Agreement, to make Competitive Loans.
          (b) Each Lender invited to bid may, in its sole discretion, make one
or more Competitive Bids to the applicable Borrower responsive to such
Borrower’s Competitive Bid Request. Each Competitive Bid by a Lender must be
received by the Administrative Agent by telecopy, in the form of Exhibit A-3
hereto, (i) in the case of a Eurocurrency Competitive Loan, not later than 9:30
a.m., New York City time, three Business Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., New York City time, on the day of a proposed Competitive Borrowing. A
Lender may submit multiple bids to the Administrative Agent. Competitive Bids
that do not conform substantially to the format of Exhibit A-3 may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
Lender making such nonconforming bid of such rejection as soon as practicable.
Each Competitive Bid shall refer to this Agreement and specify (x) the principal
amount (which shall be an integral multiple of 1,000,000 units of the applicable
currency and which may equal the entire principal amount of the Competitive
Borrowing requested) of the Competitive Loan or Loans that the Lender is willing
to make, (y) the Competitive Bid Rate or Rates at which the Lender is prepared
to make the Competitive Loan or Loans and (z) the Interest Period and the last
day thereof. If any Lender invited to bid shall elect not to make a Competitive
Bid, such Lender shall so notify the Administrative Agent by telecopy (I) in the
case of Eurocurrency Competitive Loans, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (II) in
the case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on
the day of a proposed Competitive Borrowing; provided, however, that failure by
any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Loan as part of such Competitive Borrowing. A Competitive
Bid submitted by a Lender pursuant to this paragraph (b) shall be irrevocable.
          (c) The Administrative Agent shall as promptly as practicable notify
the applicable Borrower, by telecopy, of all the Competitive Bids made, the
Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid was made and the identity of the Lender that
made each bid. The

22



--------------------------------------------------------------------------------



 



Administrative Agent shall send a copy of all Competitive Bids to the applicable
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.03.
          (d) The applicable Borrower may in its sole and absolute discretion,
subject only to the provisions of this paragraph (d), accept or reject any
Competitive Bid referred to in paragraph (c) above. The applicable Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in the
form of a Competitive Bid Accept/Reject Letter, whether and to what extent it
has decided to accept or reject any or all of the bids referred to in paragraph
(c) above not more than one hour after it shall have been notified of such bids
by the Administrative Agent pursuant to such paragraph (c); provided, however,
that (i) the failure of the applicable Borrower to give such notice shall be
deemed to be a rejection of all the bids referred to in paragraph (c) above,
(ii) the applicable Borrower shall not accept a bid made at a particular
Competitive Bid Rate if it has decided to reject a bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the applicable Borrower shall not exceed the principal amount
specified in the Competitive Bid Request, (iv) if the applicable Borrower shall
accept a bid or bids made at a particular Competitive Bid Rate but the amount of
such bid or bids shall cause the total amount of bids to be accepted to exceed
the amount specified in the Competitive Bid Request, then the applicable
Borrower shall accept a portion of such bid or bids in an amount equal to the
amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance, in the case of multiple bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such bid at such Competitive
Bid Rate, and (v) except pursuant to clause (iv) above, no bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in an amount that is an
integral multiple of 1,000,000 units of the applicable currency, and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to clause (iv) above, the amounts
shall be rounded to integral multiples of 1,000,000 units of the applicable
currency in a manner which shall be in the discretion of the applicable
Borrower. A notice given pursuant to this paragraph (d) shall be irrevocable.
          (e) The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy, and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Loan in respect of which its bid has been accepted.
          (f) No Competitive Borrowing shall be requested or made hereunder if
after giving effect thereto (i) the Aggregate Credit Exposure would exceed the
Total Commitment or (ii) in the event the Maturity Date shall have been extended
as provided in Section 2.12(d), the sum of the LC Exposures attributable to
Letters of Credit expiring after any Existing Maturity Date and the Competitive
Loan Exposures attributable to Competitive Loans maturing after such Existing
Maturity Date would exceed the aggregate Commitments that have been extended to
a date after the expiration date of the last of such Letters of Credit and the
maturity of the last of such Competitive Loans.

23



--------------------------------------------------------------------------------



 



          (g) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
applicable Borrower one quarter of an hour earlier than the latest time at which
the other Lenders are required to submit their bids to the Administrative Agent
pursuant to paragraph (b) above.
          SECTION 2.04. Revolving Borrowing Procedure. In order to request a
Revolving Borrowing, a Borrower shall hand deliver or telecopy to the
Administrative Agent a duly completed Revolving Borrowing Request in the form of
Exhibit A-5 (i) in the case of a Eurocurrency Revolving Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before such Borrowing,
and (ii) in the case of an ABR Borrowing, not later than 10:30 a.m., New York
City time, on the day of such Borrowing. No Fixed Rate Loan shall be requested
or made pursuant to a Revolving Borrowing Request. Such notice shall be
irrevocable and shall in each case specify (A) whether the Borrowing then being
requested is to be a Eurocurrency Revolving Borrowing or an ABR Borrowing;
(B) the date of such Revolving Borrowing (which shall be a Business Day) and the
amount thereof; and (C) if such Borrowing is to be a Eurocurrency Revolving
Borrowing, the Interest Period with respect thereto. If no election as to the
Type of Revolving Borrowing is specified in any such notice, then the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurocurrency Revolving Borrowing is specified in any such notice,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Notwithstanding any other provision of this Agreement
to the contrary, no Revolving Borrowing shall be requested if the Interest
Period with respect thereto would end after the Maturity Date in effect for any
Lender. The Administrative Agent shall promptly advise each of the Lenders of
any notice given pursuant to this Section 2.04 and of each Lender’s portion of
the requested Borrowing.
          SECTION 2.05. Letters of Credit. (a) General. The Borrowers may
request the issuance of Letters of Credit, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, appropriately
completed, for the accounts of the Borrowers, at any time and from time to time
while the Commitments remain in effect. All Letters of Credit shall be
denominated in Dollars. This Section shall not be construed to impose an
obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the applicable Borrower shall
hand deliver or telecopy to the applicable Issuing Bank and the Administrative
Agent (reasonably in advance of, but not later than 10:00 a.m., New York City
time, five Business Days before, the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit.
Following receipt of such notice and prior to the issuance of the requested
Letter of Credit or the applicable amendment, renewal or extension, the
Administrative Agent shall

24



--------------------------------------------------------------------------------



 



notify the Borrowers, each Lender and the applicable Issuing Bank of the amount
of the Aggregate Credit Exposure after giving effect to (i) the issuance,
amendment, renewal or extension of such Letter of Credit, (ii) the issuance or
expiration of any other Letter of Credit that is to be issued or will expire
prior to the requested date of issuance of such Letter of Credit and (iii) the
borrowing or repayment of any Loans that (based upon notices delivered to the
Administrative Agent by the Borrowers) are to be borrowed or repaid prior to the
requested date of issuance of such Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that, (i) after giving effect to such issuance, amendment,
renewal or extension (A) the L/C Exposure shall not exceed $350,000,000 and
(B) the Aggregate Credit Exposure shall not exceed the Total Commitment, (ii) in
the case of a Letter of Credit that will expire later than the first anniversary
of such issuance, amendment, renewal or extension, the applicable Borrower, the
applicable Issuing Bank and the Required Lenders shall have reached agreement on
the fees to be applicable thereto as contemplated by the last sentence of
Section 2.07(c) and (iii) in the event the Maturity Date shall have been
extended as provided in Section 2.12(d), the sum of the LC Exposures
attributable to Letters of Credit expiring after any Existing Maturity Date (as
defined in Section 2.12(d)) and the Competitive Loan Exposures attributable to
Competitive Loans maturing after such Existing Maturity Date shall not exceed
the aggregate Commitments that have been extended to a date after the expiration
date of the last of such Letters of Credit and the maturity of the last of such
Competitive Loans.
          (c) Expiration Date. Each Letter of Credit shall expire at the close
of business on the earlier of (x) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) or such longer period as may
be agreed to between the applicable Borrower and the Issuing Bank and (y) the
date that is five Business Days prior to the Maturity Date, unless such Letter
of Credit expires by its terms on an earlier date; provided that any Letter of
Credit with a one-year tenor may provide for renewal thereof under procedures
reasonably satisfactory to the applicable Issuing Bank for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
          (d) Participations. By the issuance of a Letter of Credit and without
any further action on the part of the applicable Issuing Bank or the Lenders,
the applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Share from time to time of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Share from time to time of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the applicable Borrower (or, if
applicable, another party pursuant to its obligations under any other Loan
Document) by the time provided in Section 2.02(d). Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an

25



--------------------------------------------------------------------------------



 



Event of Default, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the applicable Borrower shall pay to the
Administrative Agent such L/C Disbursement not later than (i) if such Borrower
shall have received notice of such L/C Disbursement prior to 10:00 a.m., New
York City time, on any Business Day, 2:00 p.m., New York City time, on such
Business Day or (ii) otherwise, 12:00 noon, New York City time, on the Business
Day next following the day on which the Borrower shall have received notice from
such Issuing Bank that payment of such draft will be made.
          (f) Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrowers, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrowers’ obligations hereunder.
          Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrowers hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or wilful misconduct of any Issuing Bank, the Administrative
Agent or any Lender. However, the

26



--------------------------------------------------------------------------------



 



foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
such Issuing Bank’s gross negligence or wilful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; it is understood that each Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) an Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of an Issuing Bank.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by telecopy, to
the Administrative Agent and the applicable Borrower of such demand for payment
and whether such Issuing Bank has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such L/C Disbursement. The Administrative
Agent shall promptly give each Lender notice thereof.
          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the applicable
Borrower shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of such Issuing Bank, for
each day from and including the date of such L/C Disbursement, to but excluding
the earlier of the date of payment or the date on which interest shall commence
to accrue on Loans made to reimburse such L/C Disbursements provided in
Section 2.02(d).
          (i) Resignation or Removal of an Issuing Bank. An Issuing Bank may
resign at any time by giving 180 days’ prior written notice to the
Administrative Agent, the Lenders and the Company, and may be removed at any
time by the Company by notice to the Issuing Bank, the Administrative Agent and
the Lenders. Subject to the next succeeding paragraph, upon the acceptance of
any appointment as an Issuing Bank hereunder by a successor Issuing Bank, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the

27



--------------------------------------------------------------------------------



 



Borrowers shall pay all accrued and unpaid fees pursuant to Section 2.07(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form satisfactory to the Borrowers and the Administrative Agent, and, from and
after the effective date of such agreement, (i) such successor Lender shall have
all the rights and obligations of the previous Issuing Bank under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.
          (j) Additional Issuing Banks. The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall, upon entering
into an Issuing Bank Agreement with the Company, be deemed to be an “Issuing
Bank” (in addition to being a Lender) hereunder.
          (k) Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amount thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement, (ii) on each Business
Day on which such Issuing Bank makes any L/C Disbursement, the date and amount
of such L/C Disbursement, (iii) on any Business Day on which a Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such L/C Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
          SECTION 2.06. Conversion and Continuation of Revolving Loans. Each
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 10:30 a.m., New York City time, on the
day of the conversion, to convert all or any part of any Eurocurrency Revolving
Loan into an ABR Revolving Loan, and (ii) not later than 10:30 a.m., New York
City time, three Business Days prior to conversion or continuation, to convert
any ABR Revolving Loan into a Eurocurrency Revolving Loan or to continue any
Eurocurrency Revolving Loan as a

28



--------------------------------------------------------------------------------



 



Eurocurrency Revolving Loan for an additional Interest Period, subject in each
case to the following:
          (a) if less than all the outstanding principal amount of any Revolving
Borrowing shall be converted or continued, the aggregate principal amount of the
Revolving Borrowing converted or continued shall be an integral multiple of
$5,000,000 and not less than $20,000,000;
          (b) accrued interest on a Revolving Borrowing (or portion thereof)
being converted shall be paid by the Borrower at the time of conversion;
          (c) if any Eurocurrency Revolving Loan is converted at a time other
than the end of the Interest Period applicable thereto, the Borrower shall pay,
upon demand, any amounts due to the Lenders pursuant to Section 2.16;
          (d) any portion of a Revolving Borrowing maturing or required to be
repaid in less than one month may not be converted into or continued as a
Eurocurrency Revolving Loan;
          (e) any portion of a Eurocurrency Revolving Loan which cannot be
continued as a Eurocurrency Revolving Loan by reason of clause (d) above shall
be automatically converted at the end of the Interest Period in effect for such
Eurocurrency Revolving Loan into an ABR Borrowing;
          (f) no Interest Period may be selected for any Eurocurrency Revolving
Borrowing that would end later than the Maturity Date in effect for any Lender;
and
          (g) at any time when there shall have occurred and be continuing any
Default or Event of Default, if the Administrative Agent or the Required Lenders
shall so notify the Company, no Revolving Loan may be converted into or
continued as a Eurocurrency Revolving Loan.
          Each notice pursuant to this Section shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Revolving
Borrowing to be converted or continued, (ii) whether such Revolving Borrowing is
to be converted to or continued as a Eurocurrency Revolving Borrowing or an ABR
Revolving Borrowing, (iii) if such notice requests a conversion, the date of
such conversion (which shall be a Business Day) and (iv) if such Revolving
Borrowing is to be converted to or continued as a Eurocurrency Revolving
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurocurrency Revolving Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If no notice shall have
been given in accordance with this Section 2.06 to convert or continue any
Revolving Borrowing, such Revolving Borrowing shall, at the end of the Interest
Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into a new Interest Period as an ABR Revolving
Borrowing.
          SECTION 2.07. Fees. (a) The Company agrees to pay to each Lender,
through the Administrative Agent, on each March 31, June 30, September 30 and

29



--------------------------------------------------------------------------------



 



December 31 (with the first payment being due on September 30, 2010) and on each
date on which the Commitment of such Lender shall be terminated as provided
herein (and any subsequent date on which such Lender shall cease to have any
Revolving Credit Exposure or L/C Exposure), a facility fee (a “Facility Fee”),
at a rate per annum equal to the Applicable Percentage from time to time in
effect, on the amount of the Commitment of such Lender, whether used or unused,
during the preceding quarter (or other period commencing on the date hereof, or
ending with the Maturity Date or any date on which the Commitment of such Lender
shall be terminated) or, if such Lender continues to have any Revolving Credit
Exposure or L/C Exposure after its Commitment terminates, on the daily amount of
such Lender’s Revolving Credit Exposure and L/C Exposure. All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
365 or 366 days, as the case may be. The Facility Fee due to each Lender shall
commence to accrue on the date hereof, and shall cease to accrue on the earlier
of the Maturity Date and the termination of the Commitment of such Lender as
provided herein.
          (b) The Company agrees to pay the Administrative Agent, for its own
account, the administrative and other fees separately agreed to by the Company
and the Administrative Agent (the “Administrative Fees”).
          (c) The Company agrees to pay (i) to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
and on the date on which the Commitment of such Lender shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) calculated on such Lender’s
average daily L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements of such Lender) during the preceding quarter (or
shorter period commencing with the Effective Date or ending with the later of
(A) the Maturity Date or the date on which the Commitment of such Lender shall
be terminated and (B) the date on which such Lender shall cease to have any L/C
Exposure) at a rate equal to the Applicable Percentage from time to time, and
(ii) to each Issuing Bank with respect to each Letter of Credit issued by it the
fees agreed upon by the Company and such Issuing Bank in the applicable Issuing
Bank Agreement plus, in connection with the issuance, amendment or transfer of
any Letter of Credit or any L/C Disbursement, such Issuing Bank’s customary
documentary and processing charges (collectively, the “Issuing Bank Fees”). All
L/C Participation Fees and Issuing Bank Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. Notwithstanding the
foregoing, in the case of any Letter of Credit that will expire later than the
first anniversary of the issuance, amendment, renewal or extension thereof, the
L/C Participation Fee and Issuing Bank Fees shall be increased by an amount to
be agreed upon prior to such issuance, amendment, renewal or extension by the
applicable Borrower, the applicable Issuing Bank and the Required Lenders.
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks and the Administrative Fees shall be paid pursuant
to paragraph (b) above. Once paid, none of the Fees shall be refundable under
any circumstances in the absence of demonstrable error.

30



--------------------------------------------------------------------------------



 



          SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby agrees that the outstanding principal balance of each Revolving Loan
shall be payable on the Maturity Date and that the outstanding principal balance
of each Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto. Each Loan shall bear interest on the outstanding principal
balance thereof as set forth in Section 2.09.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the currency of each Loan,
the Borrower of each Loan, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
each Borrower and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.
          SECTION 2.09. Interest on Loans. (a) Subject to the provisions of
Section 2.10, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to (i) in the case of each Eurocurrency
Revolving Loan, the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Percentage from time to time in effect, and
(ii) in the case of each Eurocurrency Competitive Loan, the LIBO Rate for the
Interest Period in effect for such Borrowing plus the Margin offered by the
Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.
          (b) Subject to the provisions of Section 2.10, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, for
periods during which the Alternate Base Rate is determined by reference to the
Prime Rate and 360 days for other periods) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage.
          (c) Subject to the provisions of Section 2.10, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the applicable
Borrower pursuant to Section 2.03.

31



--------------------------------------------------------------------------------



 



          (d) Interest on each Loan shall be payable on each Interest Payment
Date applicable to such Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate, LIBO Rate or Alternate Base Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.10. Default Interest. If a Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, whether by scheduled maturity, notice of prepayment, acceleration
or otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.09(b)) equal to the Alternate Base Rate plus 2%.
          SECTION 2.11. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing, the Administrative Agent shall
have determined (i) that deposits in the currency and principal amounts of the
Eurocurrency Loans comprising such Borrowing are not generally available in the
London market or (ii) that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give telecopy notice of such determination to the Borrowers and the
Lenders. In the event of any such determination under clause (i) or (ii) above,
until the Administrative Agent shall have advised the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (x) any
request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.03 shall be of no force and effect and shall be denied by the
Administrative Agent, and (y) any request by a Borrower for a Eurocurrency
Revolving Borrowing pursuant to Section 2.04 shall be deemed to be a request for
an ABR Borrowing. In the event the Required Lenders notify the Administrative
Agent that the rates at which Dollar deposits are being offered will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
Eurocurrency Loans in Dollars during such Interest Period, the Administrative
Agent shall notify the applicable Borrower of such notice and until the Required
Lenders shall have advised the Administrative Agent that the circumstances
giving rise to such notice no longer exist, any request by such Borrower for a
Eurocurrency Revolving Borrowing shall be deemed a request for an ABR Borrowing.
Each determination by the Administrative Agent hereunder shall be made in good
faith and shall be conclusive absent manifest error.
          SECTION 2.12. Termination, Reduction, Extension and Increase of
Commitments. (a) The Commitments shall be automatically terminated on the
Maturity Date.
          (b) Upon at least three Business Days’ prior irrevocable telecopy
notice to the Administrative Agent, the Company may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Commitment; provided, however, that (i) each partial reduction of the
Total Commitment shall be in an integral multiple of $10,000,000 and (ii) no
such termination or reduction shall be made (A) which would reduce the Total
Commitment to an amount less than the Aggregate

32



--------------------------------------------------------------------------------



 



Credit Exposure or (B) which would reduce any Lender’s Commitment to an amount
that is less than the sum of such Lender’s Revolving Credit Exposure and L/C
Exposure.
          (c) Each reduction in the Total Commitment hereunder shall be made
ratably among the Lenders in accordance with their respective Commitments. The
Borrowers shall pay to the Administrative Agent for the account of the Lenders,
on the date of each reduction or termination of the Total Commitment, the
Facility Fees on the amount of the Commitments terminated accrued through the
date of such termination or reduction.
          (d) The Company may, by written notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders) not less than
30 days and not more than 90 days prior to any anniversary of the date hereof,
request that the Lenders extend the Maturity Date and the Commitments for an
additional period of one year. Each Lender shall, by notice to the Company and
the Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s extension request, advise the
Company whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to an extension request, then the Maturity Date shall, as to
the Consenting Lenders, be extended to the first anniversary of the Maturity
Date theretofore in effect. The decision to agree or withhold agreement to any
Maturity Date extension shall be at the sole discretion of each Lender. The
Commitment of any Declining Lender shall terminate on the Maturity Date in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the accounts of such
Declining Lenders hereunder, shall be due and payable on the Existing Maturity
Date, and on the Existing Maturity Date, the Borrowers shall also make such
other prepayments of their Loans as shall be required in order that, after
giving effect to the termination of the Commitments of, and all payments to,
Declining Lenders pursuant to this sentence, the Aggregate Credit Exposures
shall not exceed the Total Commitment. Notwithstanding the foregoing provisions
of this paragraph, the Company shall have the right, pursuant to Section 9.04,
at any time prior to the Existing Maturity Date, to replace a Declining Lender
with a Lender or other financial institution that will agree to a request for
the extension of the Maturity Date, and any such replacement Lender shall for
all purposes constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Maturity Date pursuant to this paragraph shall become effective
unless (i) the Administrative Agent shall have received documents consistent
with those delivered with respect to the Company and the Borrowers under
Section 4.02(a) and (b) and Section 4.03(a), giving effect to such extension and
(ii) on the anniversary of the date hereof that immediately follows the date on
which the Company delivers the applicable request for extension of the Maturity
Date, the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall
be satisfied (with all references in such paragraphs to a Borrowing being deemed
to be references to such extension and without giving effect to the

33



--------------------------------------------------------------------------------



 



parenthetical in Section 4.01(b)) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Company.
          (e) The Company may, by written notice to the Administrative Agent,
executed by the Company and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, cause Commitments to be extended by the
Increasing Lenders (or cause the Commitments of the Increasing Lenders to be
increased, as the case may be) in an amount for each Increasing Lender set forth
in such notice, provided, however, that (a) the aggregate amount of all new
Commitments and increases in existing Commitments pursuant to this paragraph
during the term of this Agreement shall in no event exceed $500,000,000,
(b) each Increasing Lender, if not already a Lender hereunder, (x) shall have a
Commitment, immediately after the effectiveness of such increase, of at least
$25,000,000, (y) shall be subject to the approval of the Administrative Agent
and each Issuing Bank (which approval shall not be unreasonably withheld) and
(z) shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form satisfactory
to the Administrative Agent and the Company (an “Accession Agreement”) and
(c) the decision of any existing Lender to become an Increasing Lender shall be
in the sole discretion of such Lender, and no existing Lender shall be required
to increase its Commitment hereunder. New Commitments and increases in
Commitments pursuant to this Section shall become effective on the date
specified in the applicable notices delivered pursuant to this Section. Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (i) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless,
on the date of such increase, (i) the Administrative Agent shall have received
documents consistent with those delivered with respect to the Company and the
Borrowers under Section 4.02(a) and (b) and Section 4.03(a), giving effect to
such increase and (ii) the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase and without giving
effect to the parenthetical in Section 4.01(b)) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Company. Following any extension of a new Commitment
or increase of a Lender’s Commitment pursuant to this paragraph, any Revolving
Loans outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interests Periods
applicable thereto, and shall then be repaid or refinanced with new Revolving
Loans made pursuant to Section 2.01.

34



--------------------------------------------------------------------------------



 



          SECTION 2.13. Prepayment. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Revolving Borrowing, in whole or in
part, upon giving telecopy notice (or telephone notice promptly confirmed by
telecopy) to the Administrative Agent: (i) before 10:00 a.m., New York City
time, three Business Days prior to prepayment, in the case of Eurocurrency
Revolving Loans, and (ii) before 10:00 a.m., New York City time, one Business
Day prior to prepayment, in the case of ABR Revolving Loans; provided, however,
that in the case of any Revolving Borrowing, each partial prepayment shall be in
an amount which is an integral multiple of $10,000,000 and not less than
$50,000,000.
          (b) On the date of any termination or reduction of the Commitments
pursuant to Section 2.12, the Borrowers shall pay or prepay so much of the
Revolving Borrowings as shall be necessary in order that the Aggregate Credit
Exposure will not exceed the Total Commitment after giving effect to such
termination or reduction.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments under this Section shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment.
          SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall result in the imposition, modification or applicability of any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender or any Issuing Bank, or
shall result in the imposition on any Lender or the London interbank market of
any other condition affecting this Agreement, such Lender’s Commitment or any
Eurocurrency Loan or Fixed Rate Loan made by such Lender or any Letter of
Credit, and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan or
of issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or such Issuing Bank to be material, then such additional amount or amounts as
will compensate such Lender, or such Issuing Bank, as the case may be, for such
additional costs or reduction will be paid by the Borrowers to such Lender, or
such Issuing Bank, as the case may be, upon demand. Notwithstanding the
foregoing, no Lender or Issuing Bank shall be entitled to request compensation
under this paragraph with respect to any Competitive Loan or Letter of Credit if
the change giving rise to such request was applicable to such Lender or Issuing
Bank at the time of submission of the Competitive Bid or L/C Competitive Bid
pursuant to which such Competitive Loan or Letter of Credit was made or issued.
          (b) If any Lender or any Issuing Bank shall have determined that the
adoption after the date hereof of any applicable law, rule, regulation or
guideline

35



--------------------------------------------------------------------------------



 



regarding capital adequacy, or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or Issuing Bank (or any
lending office of such Lender or such Issuing Bank) or any Lender’s or Issuing
Bank’s holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement, such
Lender’s Commitment or the Loans made or Letters of Credit issued by such Lender
or Issuing Bank pursuant hereto to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or Issuing Bank’s policies and the policies of such Lender’s or
Issuing Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Lender or Issuing Bank to be material, then from time to time
such additional amount or amounts as will compensate such Lender or Issuing Bank
for such reduction will be paid by the Borrowers to such Lender or Issuing Bank.
          (c) A certificate of any Lender or Issuing Bank setting forth such
amount or amounts as shall be necessary to compensate such Lender or Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or
(b) above, as the case may be, shall be delivered to the Company and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank the amount shown as due on any such certificate delivered by it within
10 days after its receipt of the same.
          (d) Failure on the part of any Lender or Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s or Issuing Bank’s right to demand
compensation with respect to such period or any other period; provided, however,
that no Lender or Issuing Bank shall be entitled to compensation under this
Section 2.14 for any costs incurred or reductions suffered with respect to any
date unless it shall have notified the Company that it will demand compensation
for such costs or reductions under paragraph (c) above not more than 90 days
after the later of (i) such date and (ii) the date on which it shall have become
aware of such costs or reductions. The protection of this Section shall be
available to each Lender and Issuing Bank regardless of any possible contention
of the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition which shall have occurred or been imposed.
          SECTION 2.15. Change in Legality. (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
or any of its Affiliates to make or maintain any Eurocurrency Loan or to give
effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan, then, by written notice to the Company and to the
Administrative Agent, such Lender may:

36



--------------------------------------------------------------------------------



 



     (i) declare that Eurocurrency Loans will not thereafter be made by such
Lender hereunder, whereupon such Lender shall not submit a Competitive Bid in
response to a request for a Eurocurrency Competitive Borrowing, and any request
for a Eurocurrency Revolving Borrowing shall, as to such Lender only, be deemed
a request for an ABR Loan, unless such declaration shall be subsequently
withdrawn; and
     (ii) require that all outstanding Eurocurrency Loans denominated in Dollars
made by it be converted to ABR Loans and that all outstanding Eurocurrency Loans
denominated in the affected Non-US Currency be promptly prepaid, in which event
all such Eurocurrency Loans in Dollars shall be automatically converted to ABR
Loans as of the effective date of such notice as provided in paragraph (b) below
and all such Non-US Currency Loans shall be promptly prepaid.
In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to Eurocurrency Loans, all payments and prepayments of principal which
would otherwise have been applied to repay the Eurocurrency Loans that would
have been made by such Lender or the converted Eurocurrency Loans, of such
Lender shall instead be applied to repay the ABR Loans made by such Lender in
lieu of, or resulting from the conversion of, such Eurocurrency Loans.
          (b) For purposes of this Section 2.15, a notice by any Lender shall be
effective as to each Eurocurrency Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt.
          SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender
against any out-of-pocket loss or reasonable expense which such Lender may
sustain or incur as a consequence of (a) any failure to borrow or to refinance,
convert or continue any Loan hereunder after irrevocable notice of such
borrowing, refinancing, conversion or continuation has been given pursuant to
Section 2.03, 2.04 or 2.06, (b) any payment, prepayment or conversion, or
assignment required under Section 2.21, of a Eurocurrency Loan required by any
other provision of this Agreement or otherwise made or deemed made on a date
other than the last day of the Interest Period, if any, applicable thereto,
(c) any default in payment or prepayment of the principal amount of any Loan or
any part thereof or interest accrued thereon, as and when due and payable (at
the due date thereof, whether by scheduled maturity, acceleration, irrevocable
notice of prepayment or otherwise) or (d) the occurrence of any Event of
Default, including, in each such case, any loss or reasonable expense sustained
or incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurocurrency Loan. Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, refinanced or not
borrowed (assumed to be the Adjusted LIBO Rate applicable thereto) for the
period from the date of such payment, prepayment, refinancing or failure to
borrow or refinance to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow or refinance the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender)

37



--------------------------------------------------------------------------------



 



that would be realized by such Lender in reemploying the funds so paid, prepaid
or not borrowed or refinanced for such period or Interest Period, as the case
may be. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section as a result of any
loss shall be delivered to such Borrower and shall be conclusive absent manifest
error; provided that any expenses related to any such loss that are incurred by
such Lender and reported under such certificate shall be required to be
reasonably documented.
          SECTION 2.17. Pro Rata Treatment. Except as required under
Sections 2.15 and 2.21, each payment of the Facility Fees and each reduction of
the Commitments shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans). Each payment of principal of any Competitive
Borrowing shall be allocated pro rata among the Lenders participating in such
Borrowing in accordance with the respective principal amounts of their
outstanding Competitive Loans comprising such Borrowing. Except as required
under Section 2.15, each payment or repayment of principal of any Revolving
Borrowing and each refinancing or conversion of any Revolving Borrowing shall be
allocated pro rata among the Lenders in accordance with the respective principal
amounts of their outstanding Revolving Loans comprising such Borrowing, and each
payment of interest on any Revolving Borrowing shall be allocated pro rata among
the Lenders in accordance with the respective amounts of accrued and unpaid
interest on their outstanding Revolving Loans comprising such Borrowing. Each
payment of principal of any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective principal amounts of their outstanding Competitive Loans comprising
such Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the Commitments of the Lenders at any time, each outstanding
Competitive Borrowing shall be deemed to have utilized the Commitments of the
Lenders (including those Lenders which shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with their respective Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.
          SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means (other than pursuant to
Sections 2.14, 2.16 or 2.20), obtain payment (voluntary or involuntary) in
respect of any Revolving Loans or amounts owed to it in respect of L/C
Disbursements as a result of which the unpaid principal portion of its Revolving
Loans and the amounts owed to it in respect of L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Revolving Loans
and amounts owed in respect of

38



--------------------------------------------------------------------------------



 



L/C Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Revolving Loans and
amounts owed in respect of L/C Disbursements of such other Lender, so that the
aggregate unpaid principal amount of the Revolving Loans and participations in
the Revolving Loans and amounts owed in respect of L/C Disbursements of each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Revolving Loans and amounts owed in respect of L/C Disbursements then
outstanding as the principal amount of its Revolving Loans and the amounts owed
to it in respect of L/C Disbursements prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all
Revolving Loans and amounts owed in respect of L/C Disbursements outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Any Lender holding a participation in a
Revolving Loan or amount owed in respect of an L/C Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing to such Lender by reason
thereof as fully as if such Lender had made a Revolving Loan in the amount of
such participation.
          SECTION 2.19. Payments. (a) Except to the extent that any Tax is
required to be withheld or deducted under applicable law or regulation, but
subject to the provisions of Section 2.20, the Borrowers shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement and
any Fees or other amounts) hereunder without deduction, counter-claim or setoff
in immediately available funds from an account in the United States not later
than 12:00 noon, local time at the place of payment, on the date when due in
immediately available funds to the Administrative Agent at its offices at 383
Madison Avenue, New York, New York. Each such payment (other than principal of
and interest on Non-US Currency Loans, which shall be made in the applicable
Non-US Currencies) shall be made in Dollars.
          (b) Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of interest or Fees, if applicable.
          (c) Notwithstanding any contrary provision hereof, if any Lender shall
fail to make any payment required to be made by it hereunder to or for the
account of the Administrative Agent or any Issuing Bank, the Administrative
Agent may, in its discretion, until such time as all such unsatisfied
obligations of such Lender have been fully paid, (i) apply any amounts received
by the Administrative Agent for the account of such Lender for the benefit of
the Administrative Agent or the applicable Issuing Bank to satisfy such Lender’s
obligations to it under each such Section and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future

39



--------------------------------------------------------------------------------



 



funding obligations of such Lender under any such Section, in each case in any
order as determined by the Administrative Agent in its discretion.
          SECTION 2.20. Taxes. (a) Each payment by each applicable Borrower
under this Agreement shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the applicable Borrower shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.
          (b) Each applicable Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) As soon as practicable after any payment of Indemnified Taxes by
any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
          (d) Each Borrower shall indemnify each Recipient for any Indemnified
Taxes that are paid or payable by such Recipient in connection with this
Agreement (including amounts paid or payable under this Section 2.20(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, except to the extent that such Borrower has
paid additional amounts with respect to such Taxes pursuant to Section 2.20(a)
of this Agreement. The indemnity under this Section 2.20(d) shall be paid within
10 days after the Recipient delivers to the applicable Borrower a certificate
stating the amount of any Indemnified Taxes so paid or payable by such
Recipient. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.
          (e) Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.20(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes or
expenses so paid or payable by the Administrative Agent. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

40



--------------------------------------------------------------------------------



 



          (f) (i) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under this
Agreement or the Loan Documents shall deliver to the Borrowers and the
Administrative Agent, on or prior to the date such Lender becomes a party to
this Agreement and at the time or times reasonably requested by any Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, shall on or prior to the date such Lender becomes a party
to this Agreement and at the time or times reasonably requested by any Borrower
or the Administrative Agent, deliver such other documentation prescribed by law
or reasonably requested by such Borrower or the Administrative Agent as will
enable such Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Upon the reasonable request of any Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.20(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
     (ii) Without limiting the generality of the foregoing, if any Borrower is a
US Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable (including any applicable substitute or successor forms):
     (A) in the case of a Lender that is a US Person, IRS Form W-9 certifying
that such Lender is exempt from US Federal backup withholding tax;
     (B) in the case of a Non-US Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, US Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement or the Loan Documents, IRS Form W-8BEN establishing an exemption
from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
     (C) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

41



--------------------------------------------------------------------------------



 



     (D) in the case of a Non-US Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit G (a “US Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
such Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
     (E) in the case of a Non-US Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a US Tax Certificate on behalf of such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, US Federal withholding Tax together with such
supplementary documentation necessary to enable such Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) Each Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law (including as prescribed as a result of any change in
law or the taking effect of any law occurring after the date hereof) and at such
time or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code and as prescribed by any change in law or
the taking effect of any law occurring after the date hereof) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent (A) to comply with its obligations under
FATCA, (B) to determine that such Lender has complied with such Lender’s
obligations under FATCA and (C) to determine the amount to deduct and withhold
from such payment. For purposes of this Section 2.20(f)(iii), FATCA shall
include any regulations or official interpretations thereof.
          (g) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including additional amounts paid
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made and
additional amounts paid under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the

42



--------------------------------------------------------------------------------



 



relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. This Section 2.20(g) shall
not be construed to require any party to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
other party or any other Person.
          (h) Each Lender shall severally indemnify the Administrative Agent and
each Borrower for any Taxes incurred or asserted against the Administrative
Agent or such Borrower by any Governmental Authority and any reasonable expenses
arising therefrom as a result of the failure by such Lender to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Administrative Agent or such
Borrower pursuant to Section 2.20(f). The indemnity under this Section 2.20(h)
shall be paid within 10 days after the Administrative Agent or such Borrower
delivers to the applicable Lender a certificate stating the amount of Taxes or
expenses so paid or payable by the Administrative Agent or such Borrower. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
          (i) Each party’s obligations under this Section 2.20 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.
          (j) For purposes of Sections 2.20(e), (f), (h) and (i), the term
“Lender” includes any (i) Issuing Bank and (ii) assignee and Participant under
Section 9.04.
          SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under
Certain Circumstances. (a) Any Lender (including any assignee and any Lender for
the benefit of a Participant) or Issuing Bank claiming any additional amounts
payable pursuant to Section 2.14 or Section 2.20 or exercising its rights under
Section 2.15 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
additional amounts which may thereafter accrue or avoid the circumstances giving
rise to such exercise and would not, in the sole determination of such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank, be otherwise disadvantageous to such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank.
          (b) In the event that any Lender (including any assignee and any
Lender for the benefit of a Participant) or Issuing Bank shall have delivered a
notice or certificate pursuant to Section 2.14 or 2.15, or any Borrower shall be
required to make additional payments to any Lender (including any assignee and
any Lender for the benefit of a Participant) or Issuing Bank under Section 2.20,
the Company shall have the right, at its own expense, upon notice to such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank and the Administrative Agent, to require such

43



--------------------------------------------------------------------------------



 



Lender (including any assignee and any Lender for the benefit of a Participant)
or Issuing Bank to transfer and assign without recourse, representation or
warranty (in accordance with and subject to the restrictions contained in
Section 9.04) all interests, rights and obligations contained hereunder to
another financial institution approved by the Administrative Agent (which
approval shall not be unreasonably withheld) which shall assume such
obligations; provided that (i) no such assignment shall conflict with any law,
rule or regulation or order of any Governmental Authority and (ii) the assignee
or the Company, as the case may be, shall pay to the affected Lender (including
any assignee and any Lender for the benefit of a Participant) or Issuing Bank in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans and L/C Disbursements made
by it hereunder and all other amounts accrued for its account or owed to it
hereunder and shall cause all Letters of Credit issued by it to be canceled on
such date.
          SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.07); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
          (c) if any L/C Exposure exists at the time such Lender becomes a
Defaulting Lender then:
     (i) unless a Default or an Event of Default shall have occurred and be
continuing, all or any part of the L/C Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Shares, but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VI for so long as such L/C Exposure is outstanding;
     (iii) if a Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any L/C Participation Fees to such Defaulting Lender pursuant to

44



--------------------------------------------------------------------------------



 



Section 2.07(c) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;
     (iv) if the L/C Exposure of the Defaulting Lender is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.07(a) and Section 2.07(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Shares; and
     (v) if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the applicable
Issuing Bank or any other Lender hereunder, all Facility Fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Exposure) and L/C Participation Fees payable under Section 2.07(c) with respect
to such Defaulting Lender’s L/C Exposure shall be payable to such Issuing Bank
until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and
          (d) so long as such Lender is a Defaulting Lender, each Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit unless it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrowers in accordance with Section 2.22(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).
          If (i) a Bankruptcy Event with respect to a Lender Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the applicable Borrowers or such
Lender satisfactory to such Issuing Bank to defease any risk to it in respect of
such Lender hereunder.
          In the event that the Administrative Agent, the Borrowers and each
Issuing Bank each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Competitive Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Share.

45



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each Borrower represents and warrants to each of the Lenders as
follows (it being agreed that each Borrower other than the Company makes the
following representations only as to itself, but that the Company makes such
representations as to all the Borrowers):
          SECTION 3.01. Organization; Powers. Each Borrower and each of the
Significant Subsidiaries (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not result in a Material
Adverse Effect, and (d) in the case of each Borrower, has the corporate power
and authority to execute, deliver and perform its obligations under the Loan
Documents and to borrow hereunder and thereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by each Borrower of each Loan Document to which it is or will be a party and the
Borrowings hereunder (collectively, the “Transactions”) (a) have been or, upon
execution and delivery thereof, will be duly authorized by all requisite
corporate action and (b) will not (i) violate (A) any provision of any law,
statute, rule or regulation (including the Margin Regulations) or of the
certificate of incorporation or other constitutive documents or by-laws of such
Borrower, (B) any order of any Governmental Authority or (C) any provision of
any indenture, material agreement or other instrument to which any Borrower is a
party or by which it or any of its property is or may be bound, where such
violation is reasonably likely to result in a Material Adverse Effect, (ii) be
in conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, material agreement or
other instrument, where such default is reasonably likely to result in a
Material Adverse Effect or (iii) result in the creation or imposition of any
lien upon any property or assets of any Borrower.
          SECTION 3.03. Enforceability. This Agreement and each other Loan
Document to which any Borrower is a party constitutes a legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or other action by any Governmental Authority,
other than those which have been taken, given or made, as the case may be, is or
will be required with respect to any Borrower in connection with the
Transactions.
          SECTION 3.05. Financial Statements. (a) The Company has heretofore
furnished to the Administrative Agent and the Lenders copies of its consolidated
balance sheet and statements of income, cash flow and retained earnings as of
and for the year ended December 31, 2009, and the six months ended June 30,
2010. Such financial statements present fairly, in all material respects, the
consolidated combined financial

46



--------------------------------------------------------------------------------



 



condition and the results of operations of the Company and the Subsidiaries as
of such dates and for such periods in accordance with GAAP.
          (b) There has been no material adverse change in the consolidated
financial condition of the Company and the Subsidiaries taken as a whole from
the financial condition reported in the financial statements referenced in
paragraph (a) of this Section 3.05.
          SECTION 3.06. Litigation; Compliance with Laws. (a) There are no
actions, proceedings or investigations filed or (to the knowledge of any
Borrower) threatened or affecting any Borrower or any Subsidiary in any court or
before any Governmental Authority or arbitration board or tribunal which
question the validity or legality of this Agreement, the Transactions or any
action taken or to be taken pursuant to this Agreement and no order or judgment
has been issued or entered restraining or enjoining any Borrower or any
Subsidiary from the execution, delivery or performance of this Agreement nor is
there any other action, proceeding or investigation filed or (to the knowledge
of any Borrower or any Subsidiary) threatened against any Borrower or any
Subsidiary in any court or before any Governmental Authority or arbitration
board or tribunal which would be reasonably likely to result in a Material
Adverse Effect or materially restrict the ability of any Borrower to comply with
its obligations under the Loan Documents.
          (b) Neither any Borrower nor any Subsidiary is in violation of any
law, rule or regulation (including any law, rule or regulation relating to the
protection of the environment or to employee health or safety), or in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would be reasonably likely to result
in a Material Adverse Effect.
          SECTION 3.07. Federal Reserve Regulations. (a) Neither any Borrower
nor any Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to refund indebtedness originally incurred for such
purpose, or for any other purpose which entails a violation of, or which is
inconsistent with, the provisions of the Margin Regulations.
          SECTION 3.08. Investment Company Act. No Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 (the “1940 Act”).
          SECTION 3.09. Use of Proceeds. All proceeds of the Loans and Letters
of Credit shall be used for the purposes referred to in the recitals to this
Agreement and in accordance with the provisions of Section 3.07.
          SECTION 3.10. Full Disclosure; No Material Misstatements. None of the
representations or warranties made by any Borrower in connection with this

47



--------------------------------------------------------------------------------



 



Agreement as of the date such representations and warranties are made or deemed
made, and no report, financial statement or other information furnished by or on
behalf of any Borrower to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or the credit facilities established hereby,
contains or will contain any material misstatement of fact or omits or will omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were or will be made, not
misleading.
          SECTION 3.11. Taxes. Each Borrower and each of the Significant
Subsidiaries have filed or caused to be filed all Federal, state and local tax
returns which are required to be filed by them, and have paid or caused to be
paid all taxes shown to be due and payable on such returns or on any assessments
received by any of them, other than any taxes or assessments the validity of
which is being contested in good faith by appropriate proceedings, and with
respect to which appropriate accounting reserves have to the extent required by
GAAP been set aside.
          SECTION 3.12. Employee Pension Benefit Plans. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of FASB ASC Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount that could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of FASB ASC Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.13. OFAC. None of the Borrowers, nor any of their respective
Affiliates, is in violation of (i) any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto,
(ii) Executive Order No. 13,224, 66 Fed Reg 49,079 (2001), issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism) or (iii) the anti-money laundering provisions of the USA PATRIOT Act
(Title III of Pub. L. 107-56) (the “USA PATRIOT Act”) amending the Bank Secrecy
Act, 31 U.S.C. Section 5311 et seq and any other laws relating to terrorism or
money laundering.
ARTICLE IV
CONDITIONS OF LENDING
          The obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:

48



--------------------------------------------------------------------------------



 



          SECTION 4.01. All Extensions of Credit. On the date of each Borrowing
and on the date of each issuance of a Letter of Credit:
          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 or Section 2.04, as applicable, or, in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have been selected to issue such Letter of Credit as contemplated by
Section 2.05.
          (b) The representations and warranties set forth in Article III hereof
(except those contained in Sections 3.05(b) and 3.06(a)) shall be true and
correct in all material respects on and as of the date of such Borrowing or
issuance of a Letter of Credit with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case on and as of such earlier date.
          (c) At the time of and immediately after such Borrowing or issuance of
a Letter of Credit no Event of Default or Default shall have occurred and be
continuing.
Each Borrowing and issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by each Borrower on the date of such Borrowing or
issuance of a Letter of Credit as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.
          SECTION 4.02. Effective Date. On the Effective Date:
          (a) The Administrative Agent shall have received a favorable written
opinion of Frank R. Jimenez, Esq., dated the Effective Date and addressed to the
Lenders and satisfactory to the Lenders, the Administrative Agent and Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent, to the effect set
forth in Exhibit C hereto.
          (b) The Administrative Agent shall have received (i) a copy of the
certificate of incorporation, including all amendments thereto, of the Company,
certified as of a recent date by the Secretary of State of its state of
incorporation, and a certificate as to the existence of the Company as of a
recent date from such Secretary of State; (ii) a certificate of the Secretary or
an Assistant Secretary of the Company dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of the
Company as in effect on the Effective Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the Borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate of incorporation referred to in clause (i) above has not been
amended since the date of the last amendment thereto shown on the certificate of
existence furnished pursuant to such clause (i) and (D) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of the Company; and (iii) a
certificate of another officer of the Company as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above.

49



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer of the Company, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 (without giving effect to the parenthetical in such paragraph (b)).
          (d) The principal of and accrued and unpaid interest on any loans
outstanding under the Existing Credit Agreement shall have been paid in full,
all other amounts due under the Existing Credit Agreement shall have been paid
in full, all letters of credit issued under the Existing Credit Agreement shall
have been terminated and the commitments of the lenders and issuing banks under
the Existing Credit Agreement shall have been permanently terminated.
          (e) The Administrative Agent shall have received any Fees or other
amounts due and payable in connection with the credit facility established
hereby on or prior to the Effective Date.
          (f) The Lenders and any Issuing Bank shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.
          SECTION 4.03. First Borrowing by Each Borrowing Subsidiary. On or
prior to the first date on which Loans are made to or Letters of Credit are
issued for the benefit of any Borrowing Subsidiary:
          (a) The Lenders and any Issuing Banks shall have received the
favorable written opinion of counsel satisfactory to the Administrative Agent,
addressed to the Lenders and satisfactory to the Lenders, the Administrative
Agent and Cravath, Swaine & Moore LLP, counsel for the Administrative Agent, to
the effect set forth in Exhibit C hereto.
          (b) Each Lender and any Issuing Banks shall have received a copy of
the Borrowing Subsidiary Agreement executed by such Borrowing Subsidiary.
          (c) It shall not be unlawful for such Subsidiary to become a Borrower
hereunder or for any Lender to make Loans or otherwise extend credit to such
Subsidiary as provided herein or for any Issuing Bank to issue Letters of Credit
for the account of such Subsidiary.
          (d) The Lenders and any Issuing Bank shall have received (i) all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and (ii) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

50



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
          A. Affirmative Covenants. Each Borrower covenants and agrees with each
Lender and the Administrative Agent that so long as this Agreement shall remain
in effect or the principal of or interest on any Loan, any Fees or any other
amounts payable hereunder shall be unpaid or any Letters of Credit have not been
canceled or have not expired or any amounts drawn thereunder have not been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, it will, and will cause each of the Significant Subsidiaries to:
          SECTION 5.01. Existence. Do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence, rights
and franchises, except as expressly permitted under Section 5.09; provided,
however, that nothing in this Section shall prevent the abandonment or
termination of the existence, rights or franchises of any Significant Subsidiary
or any rights or franchises of any Borrower if such abandonment or termination
is in the best interests of the Borrowers and is not disadvantageous in any
material respect to the Lenders.
          SECTION 5.02. Business and Properties. Comply in all material respects
with all applicable laws, rules, regulations and orders of any Governmental
Authority (including any of the foregoing relating to the protection of the
environment or to employee health and safety), whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of its business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
          SECTION 5.03. Financial Statements, Reports, etc. In the case of the
Company, furnish to the Administrative Agent for distribution to each Lender:
          (a) within 120 days after the end of each fiscal year, its
consolidated balance sheet and the related consolidated statements of income and
cash flows showing its consolidated financial condition as of the close of such
fiscal year and the consolidated results of its operations during such year, all
audited by Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by the Company and
accompanied by an opinion of such accountants to the effect that such
consolidated financial statements fairly present its financial condition and
results of operations on a consolidated basis in accordance with GAAP (it being
agreed that the requirements of this paragraph may be satisfied by the delivery
pursuant to paragraph (d) below of an annual report on Form 10-K containing the
foregoing);
          (b) within 90 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
consolidated statements of income, cash flow and stockholders’ equity, showing
its consolidated financial condition as of the close of such fiscal quarter and
the consolidated results of its operations during such fiscal quarter and the
then elapsed portion of the fiscal year, all certified by one of

51



--------------------------------------------------------------------------------



 



its Financial Officers as fairly presenting its financial condition and results
of operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments (it being agreed that the requirements of this
paragraph may be satisfied by the delivery pursuant to paragraph (d) below of a
quarterly report on Form 10-Q containing the foregoing);
          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer certifying
that, to the best of such Financial Officer’s knowledge, no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;
          (d) promptly after the same become publicly available, copies of all
reports on forms 10-K, 10-Q and 8-K filed by it with the SEC, or any
Governmental Authority succeeding to any of or all the functions of the SEC, or,
in the case of the Company, copies of all reports distributed to its
shareholders, as the case may be;
          (e) promptly, from time to time, such other information as any Lender
shall reasonably request through the Administrative Agent; and
          (f) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, calculations of the financial test referred to in
Section 5.12.
Information required to be delivered to the Administrative Agent pursuant to
this Section 5.03 shall be deemed to have been distributed to the Lenders if
such information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Lenders providing notice of such
posting or availability). Information required to be delivered pursuant to this
Section 5.03 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
          SECTION 5.04. Insurance. Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers, and maintain
such other insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
similarly situated and in the same or similar businesses (it being understood
that the Borrowers and their Significant Subsidiaries may self-insure to the
extent customary with companies similarly situated and in the same or similar
businesses).
          SECTION 5.05. Obligations and Taxes. Pay and discharge promptly when
due all taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP, have been set aside.

52



--------------------------------------------------------------------------------



 



          SECTION 5.06. Litigation and Other Notices. Give the Administrative
Agent prompt written notice of the following (which the Administrative Agent
shall promptly provide to the Lenders):
          (a) the filing or commencement of, or any written threat or written
notice of intention of any Person to file or commence, any action, suit or
proceeding which is reasonably likely to result in a Material Adverse Effect;
          (b) any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto; and
          (c) any change in any of the Ratings.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Maintain financial records in accordance with GAAP and, upon
reasonable notice, at all reasonable times, permit any authorized representative
designated by the Administrative Agent to visit and inspect the properties of
the Company and of any Significant Subsidiary and to discuss the affairs,
finances and condition of the Company and any Significant Subsidiary with a
Financial Officer of the Company and such other officers as the Company shall
deem appropriate.
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for
the purposes set forth in the recitals to this Agreement.
          B. Negative Covenants. Each Borrower covenants and agrees with each
Lender and the Administrative Agent that so long as this Agreement shall remain
in effect or the principal of or interest on any Loan, any Fees or any other
amounts payable hereunder shall be unpaid or any Letters of Credit have not been
canceled or have not expired or any amounts drawn thereunder have not been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, it will not, and will not cause or permit any of the Subsidiaries to:
          SECTION 5.09. Consolidations, Mergers, and Sales of Assets.
Consolidate or merge with or into any other Person or sell, lease or transfer
all or substantially all of its property and assets, or agree to do any of the
foregoing, unless (a) no Default or Event of Default has occurred and is
continuing or would have occurred immediately after giving effect thereto, and
(b) in the case of a consolidation or merger involving the Company and in which
the Company is not the surviving corporation or, in the case where the Company
sells, leases or transfers all or substantially all of its property and assets,
the surviving corporation or Person purchasing, leasing or receiving such
property and assets is organized in the United States of America or a state
thereof and agrees to be bound by the terms and provisions applicable to the
Company hereunder.
          SECTION 5.10. Limitations on Liens. In the case of the Company,
create, suffer to be created, or assume (directly or indirectly) any mortgage,
pledge or other lien upon any Principal Property, or permit any Restricted
Subsidiary to create, suffer to be created, or assume (directly or indirectly)
any mortgage, pledge or other lien upon any Principal Property; provided,
however, that this covenant shall not apply to any of the following:

53



--------------------------------------------------------------------------------



 



          (a) any mortgage, pledge or other lien on any Principal Property
hereafter acquired, constructed or improved by the Company or any Restricted
Subsidiary which is created or assumed to secure or provide for the payment of
any part of the purchase price of such property or the cost of such construction
or improvement, or any mortgage, pledge or other lien on any Principal Property
existing at the time of acquisition thereof; provided, however, that the
mortgage, pledge or other lien shall not extend to any Principal Property
theretofore owned by the Company or any Restricted Subsidiary;
          (b) any mortgage, pledge or other lien on any Principal Property
existing on the date of this Agreement as described in Schedule 5.10;
          (c) any mortgage, pledge or other lien existing upon any property of a
company which is merged with or into or is consolidated into, or substantially
all the assets or shares of capital stock of which are acquired by, the Company
or a Restricted Subsidiary, at the time of such merger, consolidation or
acquisition; provided that such mortgage, pledge or other lien does not extend
to any other Principal Property, other than improvements to the property subject
to such mortgage, pledge or other lien;
          (d) any pledge or deposit to secure payment of workers’ compensation
or insurance premiums, or in connection with tenders, bids, contracts (other
than contracts for the payment of money) or leases;
          (e) any pledge of, or other lien upon, any assets as security for the
payment of any tax, assessment or other similar charge by any Governmental
Authority or public body, or as security required by law or governmental
regulation as a condition to the transaction of any business or the exercise of
any privilege or right;
          (f) any pledge or lien necessary to secure a stay of any legal or
equitable process in a proceeding to enforce a liability or obligation contested
in good faith by the Company or a Restricted Subsidiary or required in
connection with the institution by the Company or a Restricted Subsidiary of any
legal or equitable proceeding to enforce a right or to obtain a remedy claimed
in good faith by the Company or a Restricted Subsidiary, or required in
connection with any order or decree in any such proceeding or in connection with
any contest of any tax or other governmental charge; or the making of any
deposit with or the giving of any form of security to any governmental agency or
any body created or approved by law or governmental regulation in order to
entitle the Company or a Restricted Subsidiary to maintain self-insurance or to
participate in any fund in connection with workers’ compensation, unemployment
insurance, old age pensions or other social security or to share in any
provisions or other benefits provided for companies participating in any such
arrangement or for liability on insurance of credits or other risks;
          (g) any mechanics’, carriers’, workmen’s, repairmen’s, or other like
liens, if arising in the ordinary course of business, in respect of obligations
which are not overdue or liability for which is being contested in good faith by
appropriate proceedings;
          (h) any lien or encumbrance on property in favor of the United States
of America, or of any agency, department or other instrumentality thereof, to
secure partial, progress or advance payments pursuant to the provisions of any
contract;

54



--------------------------------------------------------------------------------



 



          (i) any mortgage, pledge or other lien securing any indebtedness
incurred in any manner to finance or recover the cost to the Company or any
Restricted Subsidiary of any physical property, real or personal, which prior to
or simultaneously with the creation of such indebtedness shall have been leased
by the Company or a Restricted Subsidiary to the United States of America or a
department or agency thereof at an aggregate rental, payable during that portion
of the initial term of such lease (without giving effect to any options of
renewal or extension) which shall be unexpired at the date of the creation of
such indebtedness, sufficient (taken together with any amounts required to be
paid by the lessee to the lessor upon any termination of such lease) to pay in
full at the stated maturity date or dates thereof the principal of and the
interest on such indebtedness;
          (j) any mortgage, pledge or other lien securing indebtedness of a
Restricted Subsidiary to the Company or a Restricted Subsidiary, provided that
in the case of any sale or other disposition of such indebtedness by the Company
or such Restricted Subsidiary, such sale or other disposition shall be deemed to
constitute the creation of another mortgage, pledge or other lien not permitted
by this clause (j);
          (k) any mortgage, pledge or other lien affecting property of the
Company or any Restricted Subsidiary securing indebtedness of the United States
of America or a State thereof (or any instrumentality or agency of either
thereof) issued in connection with a pollution control or abatement program
required in the opinion of the Company to meet environmental criteria with
respect to manufacturing or processing operations of the Company or any
Restricted Subsidiary and the proceeds of which indebtedness have financed the
cost of acquisition of such program;
          (l) the renewal, extension, replacement or refunding of any mortgage,
pledge, lien, deposit, charge or other encumbrance permitted by the foregoing
provisions of this covenant upon the same property theretofore subject thereto,
or the renewal, extension, replacement or refunding of the amount secured
thereby, provided that in each case such amount outstanding at that time shall
not be increased; or
          (m) any other mortgage, pledge or other lien, provided that
immediately after the creation or assumption of such mortgage, pledge or other
lien, the total of (x) the aggregate principal amount of indebtedness of the
Company and all Restricted Subsidiaries secured by all mortgages, pledges and
other liens created or assumed under the provisions of this clause (m), plus
(y) the aggregate amount of Capitalized Lease-Back Obligations of the Company
and Restricted Subsidiaries under the entire unexpired terms of all leases
entered into in connection with sale and lease-back transactions which would
have been precluded by the provisions of Section 5.11 but for the satisfaction
of the condition set forth in clause (b) thereof, shall not exceed an amount
equal to 5% of Consolidated Net Tangible Assets.
The lease of any property by the Company or a Restricted Subsidiary and rental
obligations with respect thereto (whether or not arising out of a sale and
lease-back of properties and whether or not in accordance with GAAP such
property is carried as an asset and such rental obligations are carried as
indebtedness on the Company’s or a Restricted Subsidiary’s balance sheet) shall
not in any event be deemed to be the creation of a mortgage, pledge or other
lien.

55



--------------------------------------------------------------------------------



 



          SECTION 5.11. Limitations on Sale and Leaseback Transactions. In the
case of the Company or any Restricted Subsidiary, enter into any arrangement
with any Person providing for the leasing by the Company or any Restricted
Subsidiary of any Principal Property (except for temporary leases for a term of
not more than three years and except for leases between the Company and a
Restricted Subsidiary or between Restricted Subsidiaries), which property has
been or is to be sold or transferred by the Company or such Restricted
Subsidiary to such Person more than 120 days after the acquisition thereof or
the completion of construction and commencement of full operation thereof,
unless either (a) the Company shall apply an amount equal to the greater of the
Fair Value of such property or the net proceeds of such sale, within 120 days of
the effective date of any such arrangement, to the retirement (other than any
mandatory retirement or by way of payment at maturity) of Indebtedness or to the
acquisition, construction, development or improvement of properties, facilities
or equipment used for operating purposes which are, or upon such acquisition,
construction, development or improvement will be, a Principal Property or a part
thereof; or (b) at the time of entering into such arrangement, such Principal
Property could have been subjected to a mortgage, pledge or other lien securing
indebtedness of the Company or a Restricted Subsidiary in a principal amount
equal to the Capitalized Lease-Back Obligations with respect to such Principal
Property under paragraph (m) of Section 5.10.
          SECTION 5.12. Consolidated EBITDA to Consolidated Interest Expense.
Permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest
Expense, each as calculated for any period of the four prior consecutive fiscal
quarters, to be less than 3.5 to 1.0.
ARTICLE VI
EVENTS OF DEFAULT
          In case of the happening of any of the following events (each an
“Event of Default”):
          (a) any representation or warranty made or deemed made in or in
connection with the execution and delivery of this Agreement or the Borrowings
or issuances of Letters of Credit hereunder shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
          (b) default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or L/C Disbursement or any Fee or any other amount (other than an amount
referred to in paragraph (b) above) due hereunder, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of ten days;

56



--------------------------------------------------------------------------------



 



          (d) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.01, 5.09, 5.10, 5.11 or
5.12, and, in the case of any default under Section 5.10, such default shall
continue for 30 days;
          (e) default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein or in any other Loan Document
(other than those specified in clauses (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;
          (f) the Company or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $50,000,000, beyond the period of grace, if any,
provided in the agreement or instrument under which such Indebtedness was
created, or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Indebtedness, or any other event shall occur or condition shall exist,
beyond the period of grace, if any, provided in such agreement or instrument, if
the effect of any failure referred to in this clause (ii) is to cause, or to
permit the holder or holders of such Indebtedness or a trustee on its or their
behalf (with or without the giving of notice) to cause, such Indebtedness to
become due prior to its stated maturity;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company, or of a substantial part of the property or assets of
the Company or any Subsidiary with assets having gross book value in excess of
$25,000,000, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of the property or assets of the Company or any Subsidiary
with assets having gross book value in excess of $25,000,000 or (iii) the
winding up or liquidation of the Company; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
          (h) the Company or any Subsidiary with assets having a gross book
value in excess of $25,000,000 shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of the property or
assets of the Company, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

57



--------------------------------------------------------------------------------



 



          (i) one or more final judgments shall be entered by any court against
the Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of $100,000,000 and such judgment or judgments shall not have
been paid, covered by insurance, discharged or stayed for a period of 60 days,
or a warrant of attachment or execution or similar process shall have been
issued or levied against property of the Company or any of the Subsidiaries to
enforce any such judgment or judgments;
          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect; or
          (k) a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived anything contained herein to the contrary
notwithstanding, (iii) require the Borrowers to deposit with the Administrative
Agent cash collateral in an amount equal to the aggregate L/C Exposures to
secure the Borrowers’ reimbursement obligations under Section 2.05; and, in the
case of any event with respect to any Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived
anything contained herein to the contrary notwithstanding, and the Borrowers
shall deposit with the Administrative Agent cash collateral in an amount equal
to the aggregate L/C Exposure to secure the Borrowers’ reimbursement obligations
under Section 2.05.
ARTICLE VII
GUARANTEE
          The Company unconditionally and irrevocably guarantees the due and
punctual payment and performance, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, of the
Guaranteed Obligations. The Company further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from it and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Guaranteed Obligations.

58



--------------------------------------------------------------------------------



 



          The Company waives presentment to, demand of payment from and protest
to the Borrowing Subsidiaries of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. The obligations of the Company hereunder shall not be affected by
(a) the failure of any Lender to assert any claim or demand or to enforce any
right or remedy against the Borrowing Subsidiaries under the provisions of any
Loan Document or otherwise; (b) any rescission, waiver, amendment or
modification of any of the terms or provisions of any Loan Document, any
guarantee or any other agreement; or (c) the failure of any Lender to exercise
any right or remedy against any other guarantor of the Guaranteed Obligations.
          The Company further agrees that its guarantee constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any Lender to any security, if
any, held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on its books, in favor of the Borrowing Subsidiaries
or any other Person.
          Except to the extent that any Tax is required to be withheld or
deducted under applicable law or regulation, but subject to the provisions of
Section 2.20, the obligations of the Company hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Company hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent or any
Lender to assert any claim or demand or to enforce any remedy under any Loan
Document, any guarantee or any other agreement, by any waiver or modification of
any provision thereof, by any default, failure or delay, wilful or otherwise, in
the performance of the Guaranteed Obligations, or by any other act or omission
which may or might in any manner or to any extent vary the risk of the Company
or otherwise operate as a discharge of the Company as a matter of law or equity.
          To the extent permitted by applicable law, the Company waives any
defense based on or arising out of any defense available to the Borrowing
Subsidiaries, including any defense based on or arising out of any disability of
the Borrowing Subsidiaries, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrowing Subsidiaries, other than final payment in full
of the Guaranteed Obligations. The Administrative Agent and the Lenders may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, or exercise any other right or remedy
available to them against the Borrowing Subsidiaries, or any security without
affecting or impairing in any way the liability of the Company hereunder except
to the extent the Guaranteed Obligations have been fully, finally and
indefeasibly paid. The Company waives any defense arising out of any such
election even though such election operates to impair or to extinguish any right
of reimbursement or subrogation or other right or remedy of the Company against
the Borrowing Subsidiaries or any security.

59



--------------------------------------------------------------------------------



 



          The Company further agrees that its guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Lender upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent or any Lender may have at law or in equity
against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent or any Lender, forthwith pay or cause to be
paid to the Administrative Agent or such Lender in cash the amount of such
unpaid Guaranteed Obligation.
          The Company hereby irrevocably waives and releases any and all rights
of subrogation, indemnification, reimbursement and similar rights which it may
have against or in respect of the Borrowing Subsidiaries at any time relating to
the Guaranteed Obligations, including all rights that would result in its being
deemed a “creditor” of the Borrowing Subsidiaries under the United States Code
as now in effect or hereafter amended, or any comparable provision of any
successor statute.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
          Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
          Any bank serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.07), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any

60



--------------------------------------------------------------------------------



 



duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by any bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.07) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent, by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by them to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to them orally or by telephone and
believed by them to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by them, and shall not be liable for any action taken or not
taken by them in accordance with the advice of any such counsel, accountants or
experts.
          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Affiliates. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Affiliates of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities the Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Company.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a commercial bank with an office in New York, New York, having a

61



--------------------------------------------------------------------------------



 



combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Company to the successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Affiliates in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent or sub-agent, as the case may be.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
          It is agreed that the Syndication Agents and Documentation Agent
shall, in their capacities as such, have no duties or responsibilities under
this Agreement or liability in connection with this Agreement. None of the
Syndication Agents and Documentation Agent, in their capacities as such, has or
is deemed to have any fiduciary relationship with any Lender.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed or sent by telecopy, or delivered by electronic communications,
as follows:
          (a) if to any Borrower, to ITT Corporation, 1133 Westchester Avenue,
White Plains, New York 10604, Attention of Denise L. Ramos, Senior Vice
President and Chief Financial Officer (Telecopy No. 914-641-2169; E-mail:
denise.ramos@itt.com), as agent for such Borrower;
          (b) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and
Agency Services Group, 1111 Fannin Street, Floor 10, Houston, TX 77022,
Attention of Leslie Hill (Telecopy No. 713-427-6307; E-mail:
leslie.d.hill@chase.com), with a copy to JPMorgan Chase Bank at 383 Madison
Avenue, New York, New York 10179, Attention of Sandeep Parihar (Telecopy
No. 212-270-3279; E-mail: sandeep.s.parihar@jpmorgan.com) and JPMorgan Chase
Bank, Loan and Agency Group (London) at 125 London Wall, Floor 9, London, EC2Y
5AJ, United Kingdom, Attention

62



--------------------------------------------------------------------------------



 



of Susan Dalton (Telecopy No. +44 207 777 2360; Email:
sue.r.dalton@jpmchase.com), Re: ITT Corporation; and
          (c) if to a Lender, to it at its address (or telecopy number or e-mail
address) set forth in the Administrative Questionnaire provided by it to the
Administrative Agent.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given (i) on
the date of receipt if delivered by hand or overnight courier service or
(ii) when sent if delivered by fax or other electronic transmission (it being
agreed that that if any such delivery shall not be effected during normal
business hours for the recipient, delivery shall be deemed to have been made at
the opening of business on the next business day for the recipient), in each
case as provided in this Section or in accordance with the latest unrevoked
direction from such party given in accordance with this Section. Notices and
other communications pursuant to Article II and other communications under this
Agreement that require the signature of the sender may not be delivered or
furnished by electronic communications, and shall only be delivered by any of
the other methods set forth above; provided, however, that a signed notice or
communication that is sent as an attachment to an electronic communication shall
be deemed to have been sent by telecopy.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and the Issuing Banks and shall survive the making by the Lenders of the
Loans and issuance of Letters of Credit regardless of any investigation made by
the Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of any Letter of Credit, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.
          SECTION 9.03. Binding Effect. This Agreement shall become effective on
the Effective Date and when it shall have been executed by the Company and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrowers shall not have the right to assign any rights
hereunder or any interest herein without the prior consent of all the Lenders.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to

63



--------------------------------------------------------------------------------



 



include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any party that are contained in this Agreement
shall bind and inure to the benefit of its successors and assigns.
          (b) Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided, however, that (i) such assignment shall be subject to the prior
written consent (not to be unreasonably withheld or delayed) of: (1) the
Company, unless (x) the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund, or (y) an Event of Default has occurred and is continuing,
(2) the Administrative Agent, and (3) each Issuing Bank, (ii) the parties to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, and a processing and recordation fee of $3,500,
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, (iv) the amount of the
Commitment assigned (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, except in the event that the amount of the
Commitment of such assigning Lender remaining after such assignment shall be
zero and (v) without providing (1) prior notice to the Administrative Agent and
(2) information reasonably requested by the Administrative Agent so that it may
comply with information reporting requirements under the Code, no assignment
shall be made to a prospective assignee that bears a relationship to any
Borrower described in Section 108(e)(4) of the Code. Upon acceptance and
recording pursuant to paragraph (e) of this Section, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its
account hereunder and not yet paid)). Notwithstanding the foregoing, any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement.
          (c) By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto

64



--------------------------------------------------------------------------------



 



or the financial condition of the Borrowers or the performance or observance by
the Borrowers of any obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee represents and warrants
that it is legally authorized to enter into such Assignment and Assumption;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.03 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
          (d) The Administrative Agent shall maintain at one of its offices in
The City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and the principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error and
the Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by each party hereto, at any reasonable time
and from time to time upon reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and the written consent of the Company to such assignment
(if required under paragraph (a) above), the Administrative Agent shall
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. Each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.
          (f) Each Lender may sell participations to one or more banks or other
entities (each, a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) each Participant shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to the same
extent as if it were the selling Lender (and limited to the amount that could
have been

65



--------------------------------------------------------------------------------



 



claimed by the selling Lender had it continued to hold the interest of such
Participant), except that all claims made pursuant to such Sections shall be
made through such selling Lender, (iv) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) without providing (1) prior notice to
the Administrative Agent and (2) information reasonably requested by the
Administrative Agent so that it may comply with information reporting
requirements under the Code, no participation shall be made to a prospective
Participant that bears a relationship to any Borrower described in
Section 108(e)(4) of the Code. In no event shall a Lender that sells a
participation agree with the Participant to take or refrain from taking any
action hereunder except that such Lender may agree with the Participant that it
will not, without the consent of the Participant, agree to (i) increase or
extend the term of such Lender’s Commitment, or extend the time or waive any
requirement for the reduction or termination, of such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal of or interest on the
related Loans or any portion of any fee hereunder payable to the Participant,
(iii) reduce the amount of any such payment of principal or (iv) reduce the rate
at which interest is payable thereon, or any fee hereunder payable to the
Participant, to a level below the rate at which the Participant is entitled to
receive such interest or fee. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers (solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender;
provided that, prior to any such disclosure, each such assignee or participant
or proposed assignee or participant shall execute an agreement for the benefit
of the Company whereby such assignee or participant shall agree (subject to
customary exceptions) to preserve the confidentiality of any such information.
          (h) The Borrowers shall not assign or delegate any rights and duties
hereunder without the prior written consent of all Lenders.
          (i) Any Lender may at any time pledge all or any portion of its rights
under this Agreement to a Federal Reserve Bank or any central bank; provided
that no

66



--------------------------------------------------------------------------------



 



such pledge shall release any Lender from its obligations hereunder or
substitute any such Bank for such Lender as a party hereto. In order to
facilitate such an assignment to a Federal Reserve Bank, each Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made to such Borrower by
the assigning Lender hereunder in the form of Exhibit F.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrowers agree to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Joint Lead Arrangers and Joint Bookrunners named on the cover of this Agreement
and their Affiliates in connection with the arrangement and syndication of the
credit facility established hereby and the preparation, negotiation, execution
and delivery of the Loan Documents (and all related commitment or fee letters)
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof, or incurred by the Administrative Agent or any Lender in
connection with the administration, enforcement or protection of their rights in
connection with the Loan Documents (including all such out-of pocket expenses
incurred during any workout or restructuring) or in connection with the Loans
made or Letters of Credit issued hereunder, including the reasonable fees and
disbursements of counsel for the Administrative Agent and each Joint Lead
Arranger and Joint Bookrunner or, in the case of enforcement or protection of
their rights, the Lenders (which, in the case of preparation, negotiation,
execution, delivery and administration of the Loan Documents, but not the
enforcement or protection of rights thereunder, shall be limited to a single
counsel for the Administrative Agent, the Joint Lead Arrangers and the Joint
Bookrunners).
          (b) The Borrowers agree to indemnify the Administrative Agent, the
Joint Lead Arrangers and Joint Bookrunners named on the cover of this Agreement,
the Syndication Agent, the Issuing Banks, each Lender, each of their Affiliates
and the directors, officers, employees and agents of the foregoing (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses, including reasonable counsel fees and expenses, incurred by
or asserted against any Indemnitee arising out of (i) the arrangement and
syndication of the credit facility established hereby and the preparation,
negotiation, execution and delivery of the Loan Documents (and all related
commitment or fee letters) or consummation of the transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether initiated by any third party or by
any Borrower and whether or not any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
          (c) The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the

67



--------------------------------------------------------------------------------



 



Administrative Agent, the Issuing Banks or any Lender. All amounts due under
this Section shall be payable on written demand therefor.
          (d) Notwithstanding any other provision, this Section 9.05 shall not
apply with respect to any matters, liabilities or obligations relating to Taxes.
          SECTION 9.06. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
          SECTION 9.07. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Issuing Banks or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or any Subsidiary in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders; provided that no such
agreement shall (i) increase the Commitment or L/C Exposure of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or L/C Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date of any scheduled payment of the principal
amount of any Loan or L/C Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17 or change any
other provision of any Loan Document in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change Section 9.04(h), (vi) limit or release the guarantee set
forth in Article VII, or (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrowers, the Required Lenders and
the Administrative Agent (and,

68



--------------------------------------------------------------------------------



 



if its rights or obligations are affected thereby, the Issuing Bank) if (i) by
the terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.
          SECTION 9.08. Entire Agreement. This Agreement and the agreements
referenced in Section 2.07(b) constitute the entire contract among the parties
relative to the subject matter hereof. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement.
Nothing in this Agreement, expressed or implied, is intended to confer upon any
party other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
          SECTION 9.09. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 9.10. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 9.03.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or obligations of the Company and any Borrowing Subsidiary now or
hereafter existing under any Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand thereunder and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company and the Administrative Agent after such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.13. JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) EACH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE

69



--------------------------------------------------------------------------------



 



EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY LETTER OF CREDIT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
          (B) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR THEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT IN ANY NEW YORK STATE OR FEDERAL
COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
          SECTION 9.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.
          SECTION 9.15. Addition of Borrowing Subsidiaries. Within two Business
Days after the receipt by the Administrative Agent of a Borrowing Subsidiary

70



--------------------------------------------------------------------------------



 



Agreement executed by a Subsidiary and the Company, the Administrative Agent
shall deliver to each Lender a notice of such request to become a Borrowing
Subsidiary under this Agreement. If the designation of such Borrowing Subsidiary
obligates the Administrative Agent or a Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Administrative Agent
or such Lender shall deliver to the Company, within four Business Days after the
receipt of such Borrowing Subsidiary Agreement, a request to that effect, and
the Company shall, promptly upon receipt of such request, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to carry out and comply with the requirements of the USA PATRIOT Act
or any other applicable laws and regulations, and, unless the results of such
inquiry conflict with the requirements of such laws and regulations, or if no
such request by the Administrative Agent or any Lender is made within the time
period set forth above, such Borrowing Subsidiary shall become a party hereto
and a Borrower hereunder with the same effect as if it had been an original
party to this Agreement. Notwithstanding the foregoing, no Subsidiary shall
become a Borrower Subsidiary if it shall be unlawful for such Subsidiary to
become a Borrower hereunder or for any Lender to make Loans or otherwise extend
credit to such Subsidiary as provided herein or for any Issuing Bank to issue
Letters of Credit for the account of such Subsidiary.
          SECTION 9.16. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of the Borrowers in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.16 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
          SECTION 9.17. USA PATRIOT Act. Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information

71



--------------------------------------------------------------------------------



 



includes the name and address of each Borrower and other information that will
allow such Lender to identify the Borrowers in accordance with its requirements.

72



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            ITT CORPORATION, as Borrower,
      by   /s/ Denise L. Ramos         Name:   Denise L. Ramos        Title:  
Senior Vice President
and Chief Financial
Officer     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NA.,
individually and as Administrative Agent,
      by   /s/ Mary E. Gherty         Name:   MARY E. GHERTY        Title:  
MANAGING DIRECTOR     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION

              Name of Institution: Citibank N.A.
        by   /s/ Andrew Sidford           Name:   Andrew Sidford         
Title:   Vice President          For any Lender requiring a second signature
block:

      by             Name:             Title:      

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION

              Name of Institution: Barclays Bank PLC
        by   /s/ Kevin Cullen           Name:   Kevin Cullen          Title:  
Director          For any Lender requiring a second signature block:
        by             Name:             Title:      

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT OF
ITT CORPORATION

              Name of Institution: Société Générale
      by   /s/ Yao Wang         Name:   Yao Wang        Title:   Vice President 
      For any Lender requiring a second signature block:
      by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION

              Name of Institution: THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., NEW YORK BRANCH
        by   /s/ Kenneth K. Egusa           Name:   Kenneth K. Egusa         
Title:   Authorized Signatory          For any Lender requiring a second
signature block:
        by             Name:             Title:          

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: The Royal Bank of Scotland, plc

                  by   /s/ L. Peter Yetman         Name:   L. Peter Yetman     
  Title:   SVP   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: U.S. Bank N.A.

                  by   /s/ Michael P. Dickman         Name:   Michael P.
Dickman        Title:   Vice President
U.S. Bank, N.A.   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: Wells Fargo Bank, N.A.

                  by   /s/ Jessica L. Belanger         Name:   Jessica L.
Belanger        Title:   Vice President     

For any Lender requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: BNP PARIBAS

                  by   /s/ Berangere Allen         Name:   Berangere Allen     
  Title:   Vice President     

For any Lender requiring a second signature block:

                  by   /s/ Nannette Baudon         Name:   Nannette Baudon     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: Svenska Handelsbanken AB (publ)
New York Branch

                  by   /s/ Mark Cleary         Name:   MARK CLEARY       
Title:   Senior Vice President     

                  by   /s/ Mark Emmett         Name:   Mark Emmett       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: The Northern Trust Company

                  by   /s/ Daniel J Boote         Name:   Daniel J Boote       
Title:   Senior Vice President     

For any Lender requiring a second signature block:

                  by           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: UBS Loan Finance LLC

                  by   /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director     

For any Lender requiring a second signature block:

                  by   /s/ Mary E. Evans         Name:   Mary E. Evans       
Title:   Associate Director   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION

           

Name of Institution: ING Bank N.V. Dublin Branch

                  by   /s/ Emma Condon         Name:   Emma Condon       
Title:   Vice President     

For any Lender requiring a second signature block:

                  by   /s/ Aidan Neill         Name:   Aidan Neill       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: Intesa Sanpaolo S.p.A. — New York

                  by   /s/ John Michalisin         Name:   John Michalisin     
  Title:   First Vice President              by   /s/ Frank Maffei        
Name:   Frank Maffei        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: Mizuho Corporate Bank (USA)

                  by   /s/ Toru Inoue         Name:   Toru Inoue        Title:  
Deputy General Manager   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: Australia and New Zealand Banking Group Limited

                  by   /s/ John W. Wade         Name:   John W. Wade       
Title:   Deputy General Manager
Head of Operations and
Infrastructure     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: Crédit Industriel et Commercial

            by   /s/ Albert M. Calo         Name:   Albert M. Calo       
Title:   Vice President   

For any Lender requiring a second signature block:

            by   /s/ Andrew McKuin         Name:   Andrew McKuin        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: SEB AG

            By   /s/ Claudia Träger         Name:   Claudia Träger       
Title:      

For any Lender requiring a second signature block:

            By   /s/ Michaela Kalteier         Name:   Michaela Kalteier       
Title:        

(STAMP) [y86093y8609300.gif]

         

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: The Bank of Nova Scotia

            by   /s/ Todd Meller         Name:   Todd Meller        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: The Governor and Company of the Bank of Ireland

            by   /s/ Ford Young         Name:   Ford Young        Title:  
Director   

For any Lender requiring a second signature block:

            by   /s/ Richard Cameron         Name:   Richard Cameron       
Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE THREE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
OF ITT CORPORATION
Name of Institution: The Bank of New York Mellon

            by   /s/ Kenneth P. Sneider, Jr.         Name:   Kenneth P. Sneider,
Jr.        Title:   Vice President     

 